Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of September 30, 2016

among

NEW YORK KNICKS, LLC,

as Borrower

the LENDERS party hereto,

JPMORGAN CHASE BANK, N.A.,

as Agent

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NOVA SCOTIA and

US BANK NATIONAL ASSOCIATION,

as Joint Book Runners

THE BANK OF NOVA SCOTIA and

US BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

BANK OF AMERICA, N.A.,

FIFTH THIRD BANK,

SUNTRUST BANK,

TD BANK, N.A. and

WELLS FARGO BANK, N.A.

as Co-Senior Managing Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I    Definitions    SECTION 1.01.  

Defined Terms

     1    SECTION 1.02.  

Classification of Loans and Borrowings

     33    SECTION 1.03.  

Terms Generally

     33    SECTION 1.04.  

Accounting Terms; GAAP

     34    ARTICLE II    The Credits    SECTION 2.01.  

Commitments

     34    SECTION 2.02.  

Loans and Borrowings

     35    SECTION 2.03.  

Requests for Borrowings

     35    SECTION 2.04.  

Funding of Borrowings

     36    SECTION 2.05.  

Interest Elections

     37    SECTION 2.06.  

Termination and Reduction of Commitments

     38    SECTION 2.07.  

Repayment of Loans; Evidence of Debt

     39    SECTION 2.08.  

Prepayment of Loans

     40    SECTION 2.09.  

Fees

     41    SECTION 2.10.  

Interest

     41    SECTION 2.11.  

Alternate Rate of Interest

     42    SECTION 2.12.  

Increased Costs

     42    SECTION 2.13.  

Break Funding Payments

     44    SECTION 2.14.  

Taxes

     44    SECTION 2.15.  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     48    SECTION 2.16.  

Mitigation Obligations; Replacement of Lenders

     50    SECTION 2.17.  

Defaulting Lenders

     51    SECTION 2.18.  

Incremental Facilities

     51    SECTION 2.19.  

Debt Service Reserve; Labor Contingency Interest Reserve

     54    ARTICLE III    Conditions    SECTION 3.01.  

Effective Date

     56    SECTION 3.02.  

Each Credit Event

     58   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    Representations and Warranties    SECTION 4.01.  

Organization; Powers

     58    SECTION 4.02.  

Authorization; Enforceability

     59    SECTION 4.03.  

Approvals

     59    SECTION 4.04.  

Financial Condition; No Material Adverse Effect

     59    SECTION 4.05.  

Litigation; Compliance With Laws

     60    SECTION 4.06.  

Margin Regulations

     60    SECTION 4.07.  

Security Interests in Collateral

     60    SECTION 4.08.  

NBA Membership

     60    SECTION 4.09.  

Local Visual Media Contracts

     61    SECTION 4.10.  

No Defaults

     61    SECTION 4.11.  

ERISA; Taxes

     61    SECTION 4.12.  

Disclosure

     62    SECTION 4.13.  

Properties and Subsidiaries

     62    SECTION 4.14.  

NBA Debt Limit

     62    SECTION 4.15.  

Foreign Assets Control Regulations, etc

     63    ARTICLE V    Covenants    SECTION 5.01.  

Existence; Conduct of Business

     64    SECTION 5.02.  

Financial Information

     64    SECTION 5.03.  

Compliance with Laws; Payment of Obligations

     65    SECTION 5.04.  

Books and Records; Inspection Rights

     66    SECTION 5.05.  

Notice of Material Events

     66    SECTION 5.06.  

NBA-Related Notifications

     66    SECTION 5.07.  

Collateral

     68    SECTION 5.08.  

Indebtedness

     68    SECTION 5.09.  

Liens

     70    SECTION 5.10.  

Sale and Leaseback Transactions

     70    SECTION 5.11.  

Fundamental Changes

     71    SECTION 5.12.  

Use of Proceeds

     71    SECTION 5.13.  

ERISA Obligations

     71    SECTION 5.14.  

Certain Adverse Actions

     71    SECTION 5.15.  

Restricted Payments

     71    SECTION 5.16.  

Debt Service Ratio

     71    SECTION 5.17.  

Swap Agreements

     71    SECTION 5.18.  

Subsidiaries

     72    SECTION 5.19.  

Sanctions Regulations

     72    SECTION 5.20.  

Expansion Calculations

     72    SECTION 5.21.  

Maintenance of Insurance

     72    SECTION 5.22.  

Payment Direction

     72   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    Default and Termination    SECTION 6.01.  

Events of Default

     72    SECTION 6.02.  

Termination; Acceleration

     77    ARTICLE VII    The Agent    ARTICLE VIII    Miscellaneous    SECTION
8.01.  

Notices

     82    SECTION 8.02.  

Waivers; Amendments

     84    SECTION 8.03.  

Expenses; Indemnity; Damage Waiver

     86    SECTION 8.04.  

Successors and Assigns

     87    SECTION 8.05.  

Survival

     91    SECTION 8.06.  

Counterparts; Integration; Effectiveness; Electronic Execution

     92    SECTION 8.07.  

Severability

     92    SECTION 8.08.  

Right of Setoff

     93    SECTION 8.09.  

Governing Law; Jurisdiction; Consent to Service of Process

     93    SECTION 8.10.  

WAIVER OF JURY TRIAL

     94    SECTION 8.11.  

Headings

     94    SECTION 8.12.  

Confidentiality

     94    SECTION 8.13.  

Interest Rate Limitation

     95    SECTION 8.14.  

No Obligation of NBA or Members of the NBA with Respect to the Credit Facility
Provided Hereunder; Obligations of the Borrower Non-Recourse to Owners

     95    SECTION 8.15.  

No Obligation of NBA to Approve Membership Sales

     96    SECTION 8.16.  

NBA Consent Letter Controls

     96    SECTION 8.17.  

USA PATRIOT Act Notice

     97    SECTION 8.18.  

No Fiduciary Relationship

     97    SECTION 8.19.  

Non-Public Information

     97    SECTION 8.20.  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     98   

 

iii



--------------------------------------------------------------------------------

Schedules:      

Schedule 1.01

  

—    

  

Commitments

Schedule 4.09

  

—    

  

Local Visual Media Contracts

Schedule 4.13

  

—    

  

Subsidiaries

Schedule 4.14

  

—    

  

Exclusions from NBA Debt Limit

Schedule 5.01

  

—    

  

Businesses

Schedule 5.04

  

—    

  

Non-GAAP Principles

Schedule 5.08

  

—    

  

Indebtedness

Exhibits:

     

Exhibit A

  

—    

  

Form of Assignment and Assumption

Exhibit B

  

—    

  

Form of Borrowing Request

Exhibit C

  

—    

  

Forms of Legal Opinion

Exhibit D

  

—    

  

[Reserved]

Exhibit E

  

—    

  

Form of Global Subordination Agreement

Exhibit F

  

—    

  

Form of Security Agreement

Exhibit G

  

—    

  

Form of Subsidiary Security Joinder Agreement

Exhibit H

  

—    

  

Forms of U.S. Tax Compliance Certificate

Exhibit I

  

—    

  

Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 30, 2016 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among NEW YORK KNICKS,
LLC, as the Borrower, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A.,
as the Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the product of (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Fee” means the fee payable by the Borrower to the Agent pursuant
to Section 2.09(b), the terms of which are set forth in the Agent Fee Letter.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Entity” means the Subsidiaries of the Borrower and any of such
Subsidiaries’ or the Borrower’s respective Controlled Affiliates.

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent. References to Agent shall also include JPMorgan Chase Bank, N.A. acting
in its capacity as “Collateral Agent” under each Security Document.

“Agent Fee Letter” means the letter agreement dated the Effective Date between
the Borrower and the Agent, and as it may be further amended, supplemented or
otherwise modified from time to time.



--------------------------------------------------------------------------------

“Aggregate Commitment” means the sum of the Commitments of all the Lenders.

“Aggregate Exposure” means the sum of the Exposures of all the Lenders.

“Agreement” has the meaning given to such term in the preamble.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 0.50% and (c) the Adjusted LIBO Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1.00%. For purposes of
clause (c) above, the Adjusted LIBO Rate on any day shall be based on the rate
per annum appearing on the applicable Bloomberg screen page (currently page
LIBOR01) displaying interest rates for dollar deposits in the London interbank
market as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) (or, in the event such rate
does not appear on a page of the Bloomberg screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Agent from time to time in its reasonable discretion) at approximately 11:00
a.m., London time, on such day for deposits in dollars with a maturity of one
month. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. Notwithstanding the foregoing, if the
Alternate Base Rate, determined as provided above, would otherwise be less than
zero, then the Alternate Base Rate shall be deemed to be zero for all purposes.

“Anti-Money Laundering Laws” has the meaning given to such term in Section
4.15(c).

“Applicable Commitment Fee Rate” means a rate per annum equal to (a) on any day
on which the most recent NBA Confirmed Rating is “A-” or higher, 0.20%, or
(b) on any day on which the most recent NBA Confirmed Rating is lower than “A-”,
0.25%; provided that on any day during a Business Interruption Period, the
Applicable Commitment Fee Rate shall be a rate per annum equal to 0.625%. For
purposes of clauses (a) and (b) of the preceding sentence, (1) if Fitch shall
cease to have in effect an NBA Confirmed Rating (other than by reason of a
change in the rating system of Fitch or if Fitch shall cease to be in the
business of rating corporate debt obligations, which circumstances shall be
governed by the last sentence of this definition), then, if the applicable
parties to the League-Wide Note Purchase Agreement have not theretofore agreed
upon another rating agency (a “Replacement Rating Agency”) (and a corresponding
rating system) or an alternative pricing grid, in each case to be substituted
for the NBA Confirmed Rating by an amendment to the League-Wide Note Purchase
Agreement, which Replacement Rating Agency (and corresponding rating system) or
an alternative pricing grid shall be substituted for the NBA Confirmed Rating by
an amendment to this Agreement, the Borrower and the Required Lenders shall
negotiate in good faith to agree upon a Replacement Rating Agency (and a
corresponding

 

2



--------------------------------------------------------------------------------

rating system) or an alternative pricing grid, in each case to be substituted by
an amendment to this Agreement in a manner that effects the intent of this
definition under the rating system in effect as of the Effective Date as closely
as reasonably practicable, and pending the effectiveness of either such
amendment, the rate for purposes of clauses (a) and (b) of the preceding
sentence shall (X) through the date that is six months following such cessation,
be based on the NBA Confirmed Rating most recently in effect prior to such
cessation, and (Y) thereafter, be 0.25%, and (2) if the NBA Confirmed Rating
shall be changed (other than as a result of a change in the rating system of
Fitch), such change shall be effective as of the date on which the NBA notifies
the Borrower or the Agent of such change (or the Agent otherwise becomes aware
of such change) and shall continue to be in effect until the date immediately
preceding the date on which the NBA notifies the Borrower or the Agent of a
subsequent change (or the Agent otherwise becomes aware of such change). If the
rating system of Fitch shall change, or if Fitch shall cease to be in the
business of rating corporate debt obligations, then the Borrower and the
Required Lenders shall negotiate in good faith to amend this Agreement in a
manner that effects the intent of this definition under the rating system in
effect as of the Effective Date as closely as reasonably practicable, and
pending the effectiveness of any such amendment, (I) in the case of a change in
the rating system of Fitch, if Fitch continues to employ the same alphabetical
rating categories contemplated by the first sentence of this definition, the
Applicable Commitment Fee Rate shall be based on the NBA Confirmed Rating
established by Fitch, and (II) in all other cases, the Applicable Commitment Fee
Rate shall be based on the NBA Confirmed Rating most recently in effect prior to
such change or cessation.

“Applicable Margin” means a rate per annum equal to (a) (i) on any day on which
the most recent NBA Confirmed Rating is “A-” or higher, (x) in the case of
Eurocurrency Loans, 1.00%, and (y) in the case of ABR Loans, 0.00%, and (ii) on
any day on which the most recent NBA Confirmed Rating is lower than “A-”, (x) in
the case of Eurocurrency Loans, 1.125%, and (y) in the case of ABR Loans,
0.125%, plus, in the case of each of clauses (a)(i) and (a)(ii) above, (b) on
any day (i) from and including the first day through and including the 120th day
of a Business Interruption Period, 0.25%, (ii) from and including the 121st day
through and including the 210th day of a Business Interruption Period, 0.50%,
(iii) from and including the 211th day through and including the 300th day of a
Business Interruption Period, 0.75%, and (iv) from, including and after the
301st day of a Business Interruption Period, 1.00%. For purposes of clause (a)
of the preceding sentence, (1) if Fitch shall cease to have in effect an NBA
Confirmed Rating (other than by reason of a change in the rating system of Fitch
or if Fitch shall cease to be in the business of rating corporate debt
obligations, which circumstances shall be governed by the last sentence of this
definition), then, if the applicable parties to the League-Wide Note Purchase
Agreement have not theretofore agreed upon a Replacement Rating Agency (and a
corresponding rating system) or an alternative pricing grid, in each case to be
substituted for the NBA Confirmed Rating by an amendment to the League-Wide Note
Purchase Agreement, which Replacement Rating Agency (and corresponding rating
system) or an alternative pricing grid shall be substituted for the NBA
Confirmed Rating by an amendment to this Agreement, the Borrower and the
Required Lenders shall negotiate in good faith to agree upon a Replacement
Rating Agency (and a corresponding rating system) or an alternative pricing
grid, in each case to be substituted by an

 

3



--------------------------------------------------------------------------------

amendment to this Agreement in a manner that effects the intent of this
definition under the rating system in effect as of the Effective Date as closely
as reasonably practicable, and pending the effectiveness of such amendment, the
Applicable Margin shall (X) through the date that is six months following such
cessation, be based on the NBA Confirmed Rating by Fitch most recently in effect
prior to such cessation, and (Y) thereafter, be either 1.125% (in the case of
Eurocurrency Loans) or 0.125% (in the case of ABR Loans), as applicable, and
(2) if the NBA Confirmed Rating shall be changed (other than as a result of a
change in the rating system of Fitch), such change shall be effective as of the
date on which the NBA notifies the Borrower or the Agent of such change (or the
Agent otherwise becomes aware of such change) and shall continue to be in effect
until the date immediately preceding the date on which the NBA notifies the
Borrower or the Agent of a subsequent change (or the Agent otherwise becomes
aware of such change). If the rating system of Fitch shall change, or if Fitch
shall cease to be in the business of rating corporate debt obligations, then the
Borrower and the Required Lenders shall negotiate in good faith to amend this
Agreement in a manner that effects the intent of this definition under the
rating system in effect as of the Effective Date as closely as reasonably
practicable, and pending the effectiveness of any such amendment, (I) in the
case of a change in the rating system of Fitch, if Fitch continues to employ the
same alphabetical rating categories contemplated by clause (a) of the first
sentence of this definition, the Applicable Margin shall be based on the NBA
Confirmed Rating established by Fitch, and (II) in all other cases, the
Applicable Margin shall be based on the NBA Confirmed Rating most recently in
effect prior to such change or cessation.

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arena Subsidiary” means any Subsidiary of the Borrower that is engaged in the
business of operating, using, exploiting any right with respect to, maintaining,
renovating and/or constructing the arena in which the “home” games of the
Borrower are played or other facilities relating to such arena normally
associated with the operation of a Member, and which has Non-Recourse Arena Debt
outstanding.

“Arranger” means JPMorgan Chase Bank, N.A. in its capacity as joint bookrunner
for the credit facility provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 8.04, and accepted by the Agent, in substantially the form
of Exhibit A or any other form approved by the Agent.

 

4



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended from time to time and any successor statute.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its property or ordering
the winding up or liquidation of its affairs, and such decree or order shall
remain unstayed and in effect for a period of 60 consecutive days; (ii) such
Person shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking of possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or make any general assignment for
the benefit of creditors; or (iii) such Person shall admit in writing its
inability to pay its debts generally as they become due (otherwise than on a
purely temporary basis), or any action shall be taken by such Person in
furtherance of any of the foregoing.

“Blocked Person” has the meaning given to such term in Section 4.15(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or a conversion or continuation of a Loan in
accordance with Section 2.05, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the Agent.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Business Interruption” means (i) any strike by the National Basketball Players
Association or a lockout of NBA players by the NBA that causes the preemption of
the playing of one or more NBA regular season or post-season games or (ii) the
occurrence of any event or condition that permits a termination of any Material
Visual Media Contract by the Obligor thereunder and the Obligor terminates such
Material Visual Media Contract.

“Business Interruption Period” means a period commencing on and including the
date on which a Business Interruption occurs and continuing until the first date
on which no Business Interruption is continuing.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as in effect on the Effective Date),
and the principal amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as in effect on the Effective Date).

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything to the contrary herein, it is understood and
agreed that any changes resulting from requests, rules, guidelines or directives
(x) issued under, or in connection with, the Dodd-Frank Wall Street Reform and
Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, for the purposes of this Credit
Agreement, be deemed to be adopted subsequent to the date hereof.

“Change of Control” means (a) an event or series of events by which Dolan Family
Interests shall cease at any time to have beneficial ownership (within the
meaning of Rule 13d-3 (as in effect on the Effective Date) promulgated under the
Exchange Act) of Equity Interests of Parent, having sufficient votes to elect
(or otherwise designate) at such time a majority of the members of the board of
directors of Parent or

 

6



--------------------------------------------------------------------------------

(b) a change of control or a change in the ownership of effective control with
respect to the Borrower or the Membership of the Borrower under the NBA
Constitution or any NBA governing document unless after giving effect to such
change of control or change in the ownership of effective control, the Borrower
and the Membership of the Borrower are Controlled, directly or indirectly, by
Dolan Family Interests.

“Charges” has the meaning given to such term in Section 8.13.

“Code” means the Internal Revenue Code of 1986, as amended and as the same may
be amended from time to time.

“Collateral” means the collateral securing the obligations of the Borrower
hereunder, as more fully described in the Security Agreement and any other
Security Document.

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under each Security Document.

“Collection Account” has the meaning set forth in the Security Agreement.

“Commissioner” means the individual serving as the Commissioner under Article 24
of the NBA Constitution and Bylaws.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06, (b) increased from time
to time pursuant to Section 2.18 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 8.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 1.01, or in
the Assignment and Assumption or the Incremental Facility Agreement pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments as of the Effective Date is
$200,000,000.

“Commitment Fee” means the fee payable by the Borrower to the Agent pursuant to
Section 2.09(a).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Agent or any Lender by means of electronic communications
pursuant to Section 8.01, including through the Platform.

“Compliance Certificate” has the meaning given to such term in Section 5.02(c).

 

7



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

“Controlling Owner” means any Owner (as defined in the NBA Constitution and
Bylaws) that Controls the Borrower.

“Credit Party” means the Agent and each other Lender.

“D-League” means the NBA Development League.

“D-League Subsidiary” means any Subsidiary of the Borrower that has been formed
solely to own or operate a professional basketball team of the D-League and
conduct any business related thereto, including the incurrence of Non-Recourse
D-League Debt.

“Debt Service Account” has the meaning set forth in the Security Agreement.

“Debt Service Ratio” means, for any period, the ratio of (a) Qualified Revenue
for such period to (b) Debt Service Requirements for such period.

“Debt Service Requirements” means, for any period (the “Measurement Period”),
the sum of (a) all scheduled payments of principal amounts of Indebtedness
(other than Non-Recourse Debt) of the Borrower and its Subsidiaries (other than
Excluded Subsidiaries) during the Measurement Period (other than optional
prepayments or mandatory non-scheduled prepayments of any Indebtedness and other
than repayment of the Loans hereunder) and (b) Interest Expense for the
Measurement Period; provided, however, that at any time a period of four
consecutive fiscal quarters of the Borrower has not elapsed after the Effective
Date, for purposes of calculating the Debt Service Requirements, the Borrower’s
scheduled payments of principal amounts of Indebtedness under clause (a) above
for the Measurement Period and Interest Expense under clause (b) above for the
Measurement Period shall be calculated on a pro forma basis to equal, (x) if two
entire fiscal quarters of the Borrower have not elapsed after the Effective
Date, the product of (i) the aggregate sum of the Borrower’s Interest Expense
and scheduled payments of principal amounts of Indebtedness (other than
Non-Recourse Debt) for the one entire fiscal quarter (or portion thereof, as
applicable) and (ii) four, (y) if at least two entire fiscal quarters (but not
three or more entire fiscal quarters) of the Borrower have

 

8



--------------------------------------------------------------------------------

elapsed since the Effective Date, the product of (i) the aggregate sum of the
Borrower’s Interest Expense and scheduled payments of principal amounts of
Indebtedness (other than Non-Recourse Debt) for such fiscal quarters and
(ii) two, or (z) if at least three entire fiscal quarters (but not four or more
entire fiscal quarters) of the Borrower have elapsed since the Effective Date,
the product of (i) the aggregate sum of the Borrower’s Interest Expense and
scheduled payments of principal amounts of Indebtedness (other than Non-Recourse
Debt) for such fiscal quarters and (ii) 4/3.

“Debt Service Reserve Amount” means, on any date, an amount equal to the excess,
if any, of (i) the sum of (x) the aggregate amount of interest projected to be
payable on the Loans during the 180-day period following such date (the “Reserve
Period”) (based on the amount of Loans outstanding as of the first day of the
Reserve Period) plus (y) the aggregate amount of Commitment Fees (calculated in
accordance with Section 2.09(a)) projected to be payable by the Borrower during
the Reserve Period (based on the amount of unused Commitments as of the first
day of the Reserve Period) over (ii) the amount, if any, of undrawn and
available Commitments as of the first day of the Reserve Period. For purposes of
calculating the Debt Service Reserve Amount, interest will be assumed to accrue
on the Loans at a rate per annum equal to the sum of (x) the six-month forward
LIBOR rate as calculated by the Agent in accordance with its customary practice
(calculated as of the first day of the Reserve Period), plus (y) the Applicable
Margin (calculated as of the first day of the Reserve Period); provided that if
any portion of the Loans is subject to interest rate protection at a lower rate
than the then applicable interest rate in respect of the Loans, and the Borrower
provides evidence thereof satisfactory to the Agent, such lower rate shall apply
as to such amount.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulted League Visual Media Contracts” has the meaning given to such term in
Section 6.01(o).

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized

 

9



--------------------------------------------------------------------------------

officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Agent, (d) has become the subject of a Bankruptcy
Event or (e) has, or has a Lender Parent that has, become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Distributable Visual Media Revenues” means all (or that portion of)
distributions that are payable from time to time by an NBA Entity to the
Borrower and are directly and solely attributable to any NBA Entity Direct
Contract, which distributions, if made, shall be equal to payments (or portions
thereof that such NBA Entity elects to distribute) made to such NBA Entity by
the Obligor under such NBA Entity Direct Contract, minus an amount not greater
than direct production costs (and only direct production costs), or ratable
portions thereof attributable to the amount of revenues associated with such
payments, incurred by such NBA Entity (and not such Obligor) in connection with
such NBA Entity Direct Contract.

“Dolan Family Interests” means (a) any Dolan Family Member, (b) any trusts for
the benefit of any Dolan Family Member, (c) any estate or testamentary trust of
any Dolan Family Member for the benefit of any Dolan Family Member or Dolan
Family Members, (d) any executor, administrator, trustee, conservator or legal
or personal representative of any Person or Persons specified in clauses (a),
(b) and (c) above to the extent acting in such capacity on behalf of any Dolan
Family Member or Dolan Family Members and not individually and (e) any
corporation, partnership, limited liability company or other similar entity, in
each case 80% of which is owned and controlled by any of the foregoing or
combination of the foregoing.

“Dolan Family Members” means Charles F. Dolan, his spouse, his descendants and
any spouse of any of such descendants.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

10



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date on which all of the conditions to the
effectiveness of this Agreement were satisfied in accordance with the terms
hereof.

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a
Defaulting Lender or a Lender Parent thereof, (ii) the Borrower, any Subsidiary
of the Borrower or any other Affiliate of the Borrower (including, for the
avoidance of doubt, Parent and its subsidiaries), (iii) a direct or indirect
competitor of the Borrower that is not a commercial bank, finance company,
insurance company, financial institution or fund; and (iv) a natural person.
Notwithstanding the foregoing, the Borrower and each of the Lenders acknowledge
and agree that the Agent shall not have any responsibility or obligation to
ascertain, monitor or inquire as to whether any Lender or potential Lender is an
Eligible Assignee, and the Agent shall have no liability with respect to any
assignment or participation of Loans made, or any information made available, to
any Person that is not an Eligible Assignee by any Lender in violation hereof.

“Eligible Investments” means any of the following (a) marketable, direct
obligations of the United States of America or United States government
agencies; (b) bonds, notes and/or commercial paper outstanding at any time
issued by any Person organized under the laws of any state of the United States
of America, and U.S. dollar denominated debt obligations of foreign
corporations; (c) fully collateralized repurchase agreements in such amounts and
with such financial institutions, as the Borrower may select from time to time;
(d) bank deposits, certificates of deposit, banker’s acceptances and time
deposits, which are issued by any Lender or by a United States national or state
bank or foreign bank; (e) money market funds that comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940; (f) taxable and
tax-exempt municipal debt obligations with a long term minimum credit rating of
“A-” by S&P and “A3” by Moody’s, or equivalent short term rating; (g) sovereign,
sovereign agency, sovereign provincial and supranational debt obligations with a
minimum credit rating of “AA-” by S&P and “Aa3” by Moody’s; (h) asset-backed
securities that are collateralized by non-mortgage consumer receivables and that
have a minimum credit rating of “AAA” by S&P and “Aaa” by Moody’s; and (i)
United States agency and government-sponsored entity collateralized mortgage
obligations with a minimum credit rating of “AAA” by S&P and “Aaa” by
Moody’s. Such Investments will be measured as of the date the Investment is
acquired with the maximum maturity of any individual investment not exceeding 24
months, and a maximum portfolio average maturity of 12 months. Such Investments
will also bear at least two credit ratings, including (i) for commercial paper,
minimum ratings of “A2” by S&P and “P2” by Moody’s, (ii) for longer term bonds
and

 

11



--------------------------------------------------------------------------------

notes, average long-term equivalent ratings of “BBB” by S&P and “Baa” by Moody’s
for the portfolio of this investment class, (iii) for repurchase agreements,
bank deposits, certificates of deposit, banker’s acceptances and time deposits,
a minimum rating of “BBB” by S&P and “Baa” by Moody’s is required, unless, with
respect to U.S. bank deposits and U.S. certificates of deposit, the amount
invested is less than $250,000. To the extent that S&P or Moody’s credit ratings
for such instruments are not available, equivalent credit ratings from Fitch
Ratings, Inc. are acceptable.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning given to such term in Section 6.01.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Subsidiary” means a WNBA Subsidiary, an Arena Subsidiary, a D-League
Subsidiary or a Non-Profit Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

 

12



--------------------------------------------------------------------------------

“Expansion” means any expansion in the membership of the NBA resulting in the
existence of more than 30 Members. For purposes hereof, the effective date of
any expansion which constitutes an Expansion pursuant to the terms of the
foregoing sentence shall be deemed to be the date as of which the new Member
receives its first payment of Visual Media Revenues (in respect of such Member
in lieu of the Borrower) or Distributable Visual Media Revenues under (or in
respect of) any League Visual Media Contract.

“Expansion Projections” has the meaning given to such term in Section 5.20.

“Expansion Revenues” means, in connection with any Expansion, all cash
compensation payable from time to time to or for the benefit of the Borrower by
the Member or Members becoming a member(s) of the NBA as a result of such
Expansion, including cash payments on any deferred portion of the compensation
payable in connection with such Expansion and cash payments (whether of
principal, interest or other amounts) on any promissory notes issued to or for
the benefit of the Borrower in connection with such Expansion.

“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Fees” means all fees payable pursuant to this Agreement or the Agent Fee
Letter, including the Commitment Fee and the Administrative Fee.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financing Statements” means the Uniform Commercial Code financing statements
that have been, or are to be, filed against the Borrower (and, as appropriate,
its Subsidiaries) in order to perfect the security interest of the Collateral
Agent in the Collateral granted by the Borrower (and, as appropriate, its
Subsidiaries) to the Collateral Agent pursuant to the Loan Documents.

 

13



--------------------------------------------------------------------------------

“Fitch” means Fitch, Inc.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Global Subordination Agreement” means the agreement substantially in the form
of Exhibit E.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, bureau, commission, department, instrumentality,
regulatory body, court, tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, in each case whether foreign or
domestic.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.18, to make Loans hereunder, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Exposure under such
Incremental Facility Agreement.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Agent and the Borrower,

 

14



--------------------------------------------------------------------------------

among the Borrower, the Agent and one or more Incremental Lenders, establishing
Incremental Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.18.

“Incremental Lender” means a Lender with an Incremental Commitment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and
(ii) obligations in respect of compensation payments to players, coaches,
managers or other personnel of such Person incurred pursuant to employment
contracts entered into in the ordinary course of business), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided, however,
that Indebtedness shall not include (x) such Person’s share of any obligations
to the NBA or any Obligors under the Visual Media Contracts arising as a result
of any Business Interruption and any election by the NBA to require continuation
of payments under Visual Media Contracts during a Business Interruption Period,
(y) Indebtedness of the Borrower to any Subsidiary of the Borrower other than an
Excluded Subsidiary or of a Subsidiary of the Borrower to the Borrower or
another Subsidiary of the Borrower other than an Excluded Subsidiary or (z) the
Borrower’s obligations with respect to Subordinated Owner Advances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in such entity, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor; provided, however, that
Indebtedness shall not include any Indebtedness of the NBA unless (x) such
Person has agreed in writing to provide a Guarantee with respect to such
Indebtedness or (y) such Indebtedness is secured by any Lien on property owned
or acquired by such Person or any of its Subsidiaries. Without limiting the
generality of the foregoing, for the avoidance of doubt, Indebtedness shall
exclude (1) deferred revenue (including advance ticket sales), (2) obligations
to make or pay advances, deposits or deferred compensation to announcers,
broadcasters, on-air talent, promoters, producers or other third parties in
connection with the development, booking, production, broadcast, promotion,
execution, staging or presentations of shows, events or other entertainment
activities or related merchandising, concessions or licensing, and
(3) obligations to pay advances, deposits or deferred compensation to the
holders of rights to content or intellectual property in connection with the
development, broadcast, distribution or license of content or underlying
intellectual property.

 

15



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning given to such term in Section 8.03(b).

“Intellectual Property” has the meaning given to such term in the Security
Agreement.

“Interest Expense” means, for any period, the excess of (a) the sum without
duplication of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations, but excluding interest expense in respect
of Non-Recourse Debt) of the Borrower for such period, determined on a
consolidated basis in accordance with GAAP (but excluding (x) the interest
expense of any Excluded Subsidiary and (y) interest expense on obligations in
respect of compensation payments to players, coaches, managers or other
personnel of the Borrower entered into in the ordinary course of business and
that are obligations in respect of the deferred purchase price of services),
plus (ii) any interest accrued during such period in respect of Indebtedness
(other than Non-Recourse Debt) of the Borrower that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(iii) below that were
amortized or accrued in a previous period, minus (b) the sum without duplication
of (i) interest income of the Borrower for such period, determined on a
consolidated basis in accordance with GAAP (but excluding the interest income of
any Excluded Subsidiary), plus (ii) to the extent included in clause (a) above
for such period, non-cash amounts attributable to amortization of financing
costs paid in a previous period, plus (iii) to the extent included in clause (a)
above for such period, non-cash amounts attributable to amortization of debt
discounts or accrued interest payable in kind for such period. For purposes of
the foregoing, interest expense of any Person shall be determined after giving
effect to any net payments made or received by such Person with respect to
interest rate Swap Agreements (other than early termination payments).

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December
and (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the date one week, or
one, two, three or six months thereafter, as selected by the Borrower; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding

 

16



--------------------------------------------------------------------------------

Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, a rate per annum that results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

“Investment” means purchasing, holding or acquiring (including pursuant to any
merger with any Person) any Equity Interest, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing), except for notes or similar debt obligations issued by a bank to
whom such note or debt obligation is pledged in connection with such bank’s
issuance of a letter of credit on behalf of the Borrower, of, or making or
permitting to exist any loans or advances (other than commercially reasonable
extensions of trade credit) to, guaranteeing any Indebtedness of, or making or
permitting to exist any investment in, any other Person, or purchasing or
otherwise acquiring (in one transaction or a series of transactions) any assets
of any Person constituting a business unit.

“Investment Grade” means, with respect to any Obligor, that (a) such Obligor has
received a credit rating by Standard & Poor’s of BBB- or better and by Moody’s
of Baa3 or better (collectively, “Investment Grade Ratings”) and such credit
ratings remain effective, (b) if such Obligor has not been rated by both
Standard & Poor’s and Moody’s, a Person that Controls such Obligor has received
Investment Grade Ratings, and such Obligor has not received a credit rating by
Standard & Poor’s that is lower than BBB- or by Moody’s that is lower than Baa3,
or (c) if neither such Obligor nor any Person that Controls such Obligor has
been rated by both Standard & Poor’s and Moody’s, such Obligor’s
creditworthiness is reasonably satisfactory to the Agent.

“Investment Grade Ratings” has the meaning given to such term in the definition
of “Investment Grade”.

“IRS” means the United States Internal Revenue Service.

“Joined Subsidiary” means a Subsidiary of the Borrower that has entered into a
Subsidiary Security Joinder Agreement substantially in the form of Exhibit G
hereto.

 

17



--------------------------------------------------------------------------------

“L/C Obligations” means obligations of the Borrower in respect of letters of
credit issued for the benefit of the Borrower (a) in the ordinary course of
business or (b) as security for potential withdrawal liability under a Plan in
connection with the sale or other transfer of the Borrower’s Membership to a
successor in interest approved in accordance with the NBA’s Constitution and
that does not constitute an Event of Default pursuant to Section 6.01(j), in an
aggregate amount outstanding not to exceed $10,000,000 at any one time.

“Labor Contingency Calculation Date” means the first date of any Labor
Contingency Interest Reserve Period and each three-month anniversary of such
date during such Labor Contingency Interest Reserve Period.

“Labor Contingency Interest Reserve Amount” means, as of any Labor Contingency
Calculation Date, an amount equal to the excess, if any, of (i) the sum of (x)
the aggregate amount of interest projected to be payable on the Loans during the
nine-month period following Labor Contingency Calculation Date (the “Labor
Contingency Reserve Period”) (based on the amount of Loans outstanding as of the
first day of the Labor Contingency Reserve Period) plus (y) the aggregate amount
of Commitment Fees (calculated in accordance with Section 2.09(a)) projected to
be payable by the Borrower during the Labor Contingency Reserve Period (based on
the amount of unused Commitments as of the first day of the Labor Contingency
Reserve Period) over (ii) the sum of (x) the amount held in the Debt Service
Account on such Labor Contingency Calculation Date and (y) the amount, if any,
of undrawn Commitments on such Labor Contingency Calculation Date. For purposes
of calculating the Labor Contingency Interest Reserve Amount, interest will be
assumed to accrue on the Loans at a rate per annum equal to the sum of (x) the
six-month forward LIBOR rate as calculated by the Agent in accordance with its
customary practice (calculated as of the applicable Labor Contingency
Calculation Date), plus (y) the Applicable Margin (calculated as of the
applicable Labor Contingency Calculation Date); provided that if any portion of
the Loans is subject to interest rate protection at a lower rate than the then
applicable interest rate in respect of the Loans, and the Borrower provides
evidence thereof satisfactory to the Agent, such lower rate shall apply as to
such amount.

“Labor Contingency Interest Reserve Period” means the period from and including
the date that is 45 days prior to the expiration date of the then-applicable NBA
collective bargaining agreement and continuing until the earlier of (x) such
time as a new NBA collective bargaining agreement shall have been executed and
delivered or (y) such time as a binding agreement to enter into a new collective
bargaining agreement shall have been executed and delivered (as may be
evidenced, at the request of the Agent, by a certification from the Borrower
that such an agreement in principle exists, subject to final documentation).

“Labor Contingency Reserve Period” has the meaning given to such term in the
definition of “Labor Contingency Interest Reserve Amount”.

“Law” means any law, constitution, statute, treaty, regulation, rule, ordinance,
order, injunction, writ, decree or award of any Governmental Authority.

 

18



--------------------------------------------------------------------------------

“League Pledged Revenue Receipts” means, for any period, all amounts under (or
in respect of) League Visual Media Contracts actually paid (including payments
made in the form of a loan or advance during any period during which a Business
Interruption is continuing) to the Borrower or any of its Joined Subsidiaries
during such period in the form of cash payments (including cash payments from
the funding of a loan or advance) made into the Collection Account (provided
that any payments made prior to the Effective Date need not have been made into
the Collection Account); provided, however, that after the occurrence of any
Business Interruption and until the date that is one year after the occurrence
of such Business Interruption, with respect to any four fiscal quarter period (a
“Specified League Visual Media Interruption Period”) that includes one or more
fiscal quarters in which payments under (or in respect of) any League Visual
Media Contract were suspended or reduced as a result of such Business
Interruption (any such fiscal quarter, a “Specified League Visual Media
Interruption Quarter”), for purposes of calculating the League Pledged Revenue
Receipts for such Specified League Visual Media Interruption Period, the League
Pledged Revenue Receipts for each Specified League Visual Media Interruption
Quarter included in such Specified League Visual Media Interruption Period shall
be deemed to be the greater of (x) the aggregate amount under (or in respect of)
League Visual Media Contracts actually paid (including payments made in the form
of a loan or advance during any period during which a Business Interruption is
continuing) to the Borrower or any of its Joined Subsidiaries during such
Specified League Visual Media Interruption Quarter and deposited in the
Collection Account and (y) the aggregate amount under (or in respect of) League
Visual Media Contracts that would have been paid to the Borrower or any of its
Joined Subsidiaries and deposited in the Collection Account (consistent with
past practice during the period of four complete consecutive fiscal quarters of
the Borrower most recently ended prior such Business Interruption) during the
Specified League Visual Media Interruption Quarter in the absence of a Business
Interruption.

“League Visual Media Contracts” means, collectively, (a) all agreements entered
into from time to time between the NBA or another NBA Entity, as agent for the
Members (and in respect of which there is revenue sharing among the Members),
and any Obligor in respect of Visual Media Broadcast rights with respect to
regular season or post-season NBA basketball games, and (b) any NBA Entity
Direct Contract, as any of such agreements described in clause (a) or clause (b)
may be supplemented, extended, modified, amended or restated from time to time.

“League-Wide Note Purchase Agreement” means the Note Purchase Agreement, dated
as of May 5, 2003, as amended and restated by the Fourth Amendment and
Restatement Agreement, dated as of April 2, 2015, by and among the Participating
Members, Basketball Funding, LLC, as Purchaser, and JPMorgan Chase Bank, N.A.,
as Agent.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.

 

19



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Bloomberg screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Bloomberg screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Agent from time to time in
its reasonable discretion (such applicable rate being called the “LIBO Screen
Rate”), at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If no LIBO Screen Rate shall be available
for a particular Interest Period but LIBO Screen Rates shall be available for
maturities both longer and shorter than such Interest Period, then the LIBO Rate
for such Interest Period shall be the Interpolated Screen Rate. Notwithstanding
the foregoing, if the LIBO Rate, determined as provided above, would otherwise
be less than zero, then the LIBO Rate shall be deemed to be zero for all
purposes.

“LIBO Screen Rate” has the meaning given to such term in the definition of “LIBO
Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means (a) this Agreement, (b) the Security Agreement, (c) the
Financing Statements and any other Security Documents executed by the Borrower
or any of its Subsidiaries, (d) the NBA Consent Letter and (e) each payment
direction letter contemplated by Section 5.22, together with any other documents
or instruments executed by or on behalf of the Borrower or any of its
Subsidiaries with respect to the credit facility provided for herein and
designated as a Loan Document.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Pledged Revenue Receipts” means, for any period, all amounts under (or in
respect of) Local Visual Media Contracts actually paid (including payments made
in the form of a loan or advance during any period during which a Business
Interruption is continuing) to the Borrower or any of its Joined Subsidiaries
during such period in the form of cash payments (including cash payments from
the funding of a loan or advance) made into the Collection Account (provided
that any payments made prior to

 

20



--------------------------------------------------------------------------------

the Effective Date need not have been made into the Collection Account) pursuant
to one or more payment direction letters in form and substance satisfactory to
the Agent; provided, however, that after the occurrence of any Business
Interruption and until the date that is one year after the occurrence of such
Business Interruption, with respect to any four fiscal quarter period (a
“Specified Local Visual Media Interruption Period”) that includes one or more
fiscal quarters in which payments under (or in respect of) any Local Visual
Media Contract were suspended or reduced as a result of such Business
Interruption (any such fiscal quarter, a “Specified Local Visual Media
Interruption Quarter”), for purposes of calculating the Local Pledged Revenue
Receipts for such Specified Local Visual Media Interruption Period, the Local
Pledged Revenue Receipts for each Specified Local Visual Media
Interruption Quarter included in such Specified Local Visual Media Interruption
Period shall be deemed to be the greater of (x) the aggregate amount under (or
in respect of) Local Visual Media Contracts actually paid (including payments
made in the form of a loan or advance during any period during which a Business
Interruption is continuing) to the Borrower or any of its Joined Subsidiaries
during such Specified Local Visual Media Interruption Quarter and deposited in
the Collection Account pursuant to one or more payment direction letters in form
and substance satisfactory to the Agent and (y) the aggregate amount under (or
in respect of) Local Visual Media Contracts that would have been paid to the
Borrower or any of its Joined Subsidiaries and deposited in the Collection
Account consistent with past practice during the period of four complete
consecutive fiscal quarters of the Borrower most recently ended prior such
Business Interruption during the Specified Local Visual Media Interruption
Quarter in the absence of a Business Interruption.

“Local Visual Media Contracts” means, collectively, all agreements entered into
from time to time between the Borrower, its Subsidiaries or an NBA Entity, as
agent for the Borrower or its Subsidiaries (and in respect of which there is not
revenue sharing among the Members), and any Obligor in respect of any Visual
Media Broadcast rights with respect to regular season or post-season NBA
basketball games, as any of such agreements may be supplemented, extended,
modified, amended or restated from time to time; provided that Local Visual
Media Contracts shall not include any League Visual Media Contract.

“Margin Regulations” means Regulations T, U and X of the Board as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Margin Stock” has the meaning given to such term under Regulation U of the
Board.

“Master Agreement” has the meaning specified in the definition of “Swap
Agreement”.

“Material Adverse Effect” means a material adverse effect on the ability of the
Borrower to fulfill its material obligations to be performed under the Loan
Documents.

 

21



--------------------------------------------------------------------------------

“Material Visual Media Contract” means, as of any date, (a) each League Visual
Media Contract in respect of which the League Pledged Revenue Receipts
attributable to such League Visual Media Contract for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date is greater than an amount equal to 20% of all League Pledged Revenue
Receipts for the same period and (b) each Local Visual Media Contract in respect
of which any amounts payable to the Borrower thereunder are subject to a payment
direction instruction contemplated by Section 2.06(d) and in respect of which
the Local Pledged Revenue Receipts attributable to such Local Visual Media
Contract for the period of four consecutive fiscal quarters of the Borrower most
recently ended on or prior to such date is greater than an amount equal to 20%
of all Local Pledged Revenue Receipts for the same period.

“Material Plan” has the meaning given to such term in Section 6.01(h).

“Maturity Date” means September 30, 2021.

“Maximum Available Amount” means at any time and from time to time, the
Aggregate Commitment at such time.

“Maximum Rate” has the meaning given to such term in Section 8.13.

“Measurement Period” has the meaning given to such term in the definition of
“Debt Service Requirements”.

“Member” means any Person directly owning a Membership.

“Membership” means a membership in the NBA granted pursuant to the terms of the
NBA Constitution, authorizing the operation of a professional basketball team of
the NBA in a designated city. The term “Membership” shall include any such
membership granted pursuant to an Expansion subsequent to the date hereof as
well as any such membership in existence as of the date hereof.

“Membership Documents” means the terms and provisions of the NBA Constitution to
the extent that such terms and provisions are applicable to the Membership owned
and operated by the Borrower.

“Membership Majority Interest” means, with respect to any Membership, (i) such
Membership or (ii) 50% or more of the voting Equity Interests or other
Controlling Equity Interests (which must continue to be the Controlling Equity
Interests after giving effect to any grant, sale or other transfer thereof and
in each case representing at least 30% of the Equity Interests) in the Member
that owns such Membership.

“MNPI” means material information concerning Parent, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the United States Federal securities
laws. For purposes of this definition, “material information” means information
concerning Parent, the Borrower, the Subsidiaries or any Affiliates of any of
the foregoing or any of their securities that would reasonably expected to be
material for purposes of the United Stated Federal and state securities laws.

 

22



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“National Basketball Players Association” means the association formed by
NBA players to act as the representative of the NBA players in the conduct of
collective bargaining.

“NBA” means the National Basketball Association, a joint venture organized under
the laws of the State of New York, having its principal executive office at
Olympic Tower, 645 Fifth Avenue, New York, New York 10022.

“NBA Agreements” has the meaning given to such term in the definition of “NBA
Constitution”.

“NBA Board of Governors” means the board formed by the Members, pursuant to
Article 18 of the NBA Constitution and Bylaws, currently consisting of one
representative from each Member.

“NBA Confirmed Rating” means the applicable NBA rating assigned by Fitch (or, if
applicable, a Replacement Rating Agency).

“NBA Consent Letter” means the NBA recognition and consent in form and substance
satisfactory to the Agent executed by the Borrower, those Affiliates and
Controlling Owners of the Borrower designated by the NBA in its sole discretion,
the NBA and certain other NBA Entities, and the Collateral Agent, for itself and
as agent for each of the Secured Parties (under and as defined in the Security
Agreement), as the same may be amended, modified or supplemented from time to
time in accordance with the terms thereof.

“NBA Constitution” means, collectively, (a) the Constitution and Bylaws of the
NBA, including any amendments to such document and any interpretations of such
document issued from time to time by the Commissioner, all operative NBA or NBA
Board of Governors resolutions, the governing documents of each of the NBA
Entities and such other by-laws, rules or policies as the NBA, the NBA Board of
Governors, any of the other NBA Entities or the Commissioner may issue from time
to time and (b) any existing or future agreements entered into by the NBA, any
of the other NBA Entities or the NBA Board of Governors, including any Visual
Media Contract or collective bargaining or other labor agreements (including any
pension fund agreements) and agreements made in settlement of any litigation
against the NBA (jointly or collectively), the NBA Board of Governors, any of
the other NBA Entities or the Members (the agreements described in this
clause (b), collectively, the “NBA Agreements”).

“NBA Debt Limit” means, at any time, the maximum aggregate principal amount of
secured Indebtedness of the Borrower (including all Indebtedness hereunder) from
time to time permitted to be outstanding pursuant to the terms of the NBA

 

23



--------------------------------------------------------------------------------

Constitution (taking into account any exceptions made by the Commissioner or the
NBA Board of Governors to permit the Borrower to incur Indebtedness in excess of
such maximum amount or any temporary increases in such amount permitted at the
discretion of the Commissioner or the NBA Board of Governors for Members
generally).

“NBA Entities” means the NBA, NBA Properties, Inc., NBA Media Ventures, LLC, NBA
Development League Holdings, LLC (f/k/a NBDL Holdings, LLC), WNBA Holdings, LLC
(f/k/a NBA Development, LLC), WNBA, LLC, WNBA Operations, LLC, WNBA Enterprises,
LLC, Planet Insurance Ltd., any successor or Affiliate of any of the foregoing
entities and any other Person in which a majority of the Members directly or
indirectly hold Equity Interests.

“NBA Entity Direct Contract” means any agreement entered into from time to time
between an NBA Entity (other than in the capacity of agent for the Members), and
any Obligor in respect of any Visual Media Broadcast rights with respect to
regular season or post-season NBA basketball games.

“Non-Core Collateral” has the meaning set forth in the Security Agreement.

“Non-Profit Subsidiary” means any Subsidiary of the Borrower that is treated as
a tax-exempt entity under Section 501 of the Code.

“Non-Recourse Arena Debt” means Indebtedness that is borrowed (including any
extension, refinancing, amendment or amendment and restatement thereof) (A) by
or on behalf of an Affiliate of the Borrower that owns or proposes to own (or to
lease, license, operate, exploit any right with respect to, maintain, renovate,
construct and/or otherwise obtain the rights to use) the arena in which the
“home” games of the Borrower are played or other facilities relating to such
arena normally associated with the operation of a Member and (B) solely for
purposes of financing the acquisition, construction, renovation, use,
exploitation of any right with respect to, maintenance or operation of such
facilities; provided that such Indebtedness (1) is neither borrowed nor
Guaranteed by, nor otherwise a liability of, nor secured by any Lien on or
pledge of any or all of the assets (other than Equity Interest in an Excluded
Subsidiary) of, the Borrower or any Subsidiary thereof (other than an Excluded
Subsidiary) and (2) is permitted to be incurred by such Affiliate in accordance
with the NBA Constitution or a duly approved waiver granted by the NBA or other
governing body thereunder.

“Non-Recourse D-League Debt” means Indebtedness that is borrowed (including any
extension, refinancing, amendment or amendment and restatement thereof) (A) by a
D-League Subsidiary and (B) solely for purposes of financing the acquisition or
operation of a professional basketball team of the D-League (and any business
related thereto); provided that such Indebtedness (1) is neither borrowed nor
Guaranteed by, nor otherwise a liability of, nor secured by any Lien on or
pledge of any of the assets (other than Equity Interest in an Excluded
Subsidiary) of, the Borrower or any Subsidiary thereof (other than an Excluded
Subsidiary) and (2) is permitted to be incurred by such D-League Subsidiary in
accordance with the NBA Constitution or a duly approved waiver by the NBA or
other governing body thereunder.

 

24



--------------------------------------------------------------------------------

“Non-Recourse Debt” means any Non-Recourse Arena Debt, any Non-Recourse D-League
Debt and any Non-Recourse WNBA Debt.

“Non-Recourse WNBA Debt” means Indebtedness that is borrowed (including any
extension, refinancing, amendment or amendment and restatement thereof) (A) by a
WNBA Subsidiary and (B) solely for purposes of financing the acquisition or
operation of a professional basketball team of the WNBA (and any business
related thereto); provided that such Indebtedness (1) is neither borrowed nor
Guaranteed by, nor otherwise a liability of, nor secured by any Lien on or
pledge of any of the assets (other than Equity Interest in an Excluded
Subsidiary) of, the Borrower or any Subsidiary thereof (other than an Excluded
Subsidiary) and (2) is permitted to be incurred by such WNBA Subsidiary in
accordance with the NBA Constitution or a duly approved waiver by the NBA or
other governing body thereunder.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received to the Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for all purposes.

“Obligor” means, at any time, with respect to (a) any agreement then
constituting a League Visual Media Contract, the Person contracting with the NBA
or another NBA Entity, as agent for the Members, or with an NBA Entity (not as
agent for the Members), for Visual Media Broadcast rights to any regular season
or post-season NBA basketball games and any Person obligated thereunder to make
payments to the NBA, another NBA Entity or the Members in respect of such
broadcasts and (b) any agreement then constituting a Local Visual Media
Contract, the Person entering into such Local Visual Media Contract with the
Borrower, any of its Subsidiaries (other than an Excluded Subsidiary) or the NBA
and any Person obligated thereunder to make payments constituting Local Pledged
Revenue Receipts.

“OFAC” has the meaning given to such term in Section 4.15(a).

“OFAC Listed Person” has the meaning given to such term in Section 4.15(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient

 

25



--------------------------------------------------------------------------------

having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means The Madison Square Garden Company, a Delaware corporation, and
any successor thereto.

“Participant Register” has the meaning set forth in Section 8.04(c)(ii).

“Participants” has the meaning set forth in Section 8.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Encumbrances” means, with respect to any Person:

(a) (i) pledges or deposits of cash to secure obligations of such Person under
workers’ compensation laws, unemployment insurance laws or similar legislation,
or (ii) good faith deposits in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which such Person is a party,
or (iii) deposits of cash to secure public or statutory obligations of such
Person or (iv) deposits of cash or U.S. Government bonds to secure surety or
appeal bonds to which such Person is a party, or (v) deposits as security for
contested taxes or import, customs or similar duties or for the payment of rent
or royalties;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, setoff and recoupment rights or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
prosecuting appeal or other proceedings for review (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed);

(c) Liens for (i) Taxes (other than property taxes), assessments, charges or
other governmental levies not overdue by more than 30 days or which if more than

 

26



--------------------------------------------------------------------------------

30 days overdue, (x) the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceeding
(provided that a reserve or other appropriate provision shall have been made
therefor as appropriate in accordance with GAAP) or (y) the aggregate principal
outstanding amount of the obligations secured thereby does not exceed
$5,000,000, and (ii) property taxes not yet subject to penalties for non-payment
or which are being contested in good faith and by appropriate proceedings (and
as to which all foreclosures and other enforcement proceedings shall have been
fully bonded or otherwise effectively stayed);

(d) deposits (i) to secure performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
(ii) as security for potential withdrawal liability under a Plan in connection
with the sale or other transfer of the Borrower’s Membership to a successor in
interest approved in accordance with the NBA’s Constitution and that does not
constitute an Event of Default pursuant to Section 6.01(j) (in an aggregate
amount outstanding, that together with any outstanding L/C Obligations, does not
exceed $10,000,000 at any one time);

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real properties or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties which were not incurred in
connection with Indebtedness or other extensions of credit and which do not in
the aggregate materially detract from the value of said properties or materially
impair their use in the operation of the business of such Person;

(f) Liens on cash created in the ordinary course of business and customary in
the business of the Borrower consisting of pledges to, deposits with or advances
to announcers, broadcasters, on-air talent, promoters, producers or other third
parties in connection with the development, booking, production, broadcast,
promotion, execution, staging or presentations of shows, events or other
entertainment activities or related merchandising, concessions or licensing;

(g) Liens on cash created in the ordinary course of business and customary in
the business of the Borrower consisting of obligations to pay advances, deposits
or deferred compensation to the holders of rights to content or intellectual
property in connection with the development, broadcast, distribution or license
of content or underlying intellectual property;

(h) Liens created in the ordinary course of business and customary in the
business of the Borrower securing obligations of the Borrower and its
Subsidiaries not to exceed $5,000,000 in the aggregate; or

(i) granting licenses of Intellectual Property (and any associated rights
reasonably required in connection with the exploitation of such Intellectual
Property), in each case in the ordinary course of business;

 

27



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“person” or “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

“Plan” means an employee pension benefit plan which is covered by Title IV or
Section 302 of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of a member of such Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made or accrued
an obligation to make contributions.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Qualified Revenue” means, on any date, except as provided below, the sum of (a)
all League Pledged Revenue Receipts for the period of four consecutive fiscal
quarters of the Borrower for which financial statements have been (or were
required to be) delivered pursuant to Section 5.02(c), (b) all Local Pledged
Revenue Receipts for the period of four consecutive fiscal quarters of the
Borrower for which financial statements have been (or were required to be)
delivered pursuant to Section 5.02(c) and (c) the amount of cash deposits made
by Parent and its Affiliates (other than the Borrower or any Subsidiary of the
Borrower) into the Collection Account during the period of four consecutive
fiscal quarters of the Borrower for which financial statements have been (or
were required to be) delivered pursuant to Section 5.02(c) (the amounts set
forth in clauses (b) and (c) above, collectively, “Supplemental Revenue”);
provided however that if the aggregate amount of Supplemental Revenue exceeds an
amount equal to 25% of the aggregate amount of Qualified Revenue for any two
consecutive four fiscal quarter periods, then for each subsequent four fiscal
quarter period until such time as the aggregate amount of Supplemental Revenue
does not exceed an amount equal to 25% of the aggregate amount of Qualified
Revenue for such four fiscal quarter period, the amount of Supplemental Revenue
included in the determination of Qualified Revenue for each four fiscal quarter
period shall be reduced to an amount such that it does not exceed an amount
equal to 25% of Qualified Revenue for such period. Notwithstanding the
foregoing, for purposes of determining Qualified Revenue for the period ended
March 31, 2017, such amount shall equal the amount set forth in the previous
sentence of this definition of “Qualified Revenue” for the three consecutive
fiscal quarters ended March 31, 2017 multiplied by 4/3.

 

28



--------------------------------------------------------------------------------

“Quarterly Evaluation Date” means each September 30, December 31, March 31 and
June 30.

“Recipient” means the Agent and any Lender, or any combination thereof (as the
context requires).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Replacement Rating Agency” has the meaning given to such term in the definition
of “Applicable Commitment Fee Rate”.

“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the Aggregate Exposures and
unused Commitments at such time.

“Reserve Period” has the meaning given to such term in the definition of “Debt
Service Reserve Amount”.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or amendment of
any Equity Interests in the Borrower or of any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

“Revenue Test Limit” means, at any time, an amount equal to 350% of Qualified
Revenues at such time; provided, that if the Maximum Available Amount shall
exceed the Revenue Test Limit in respect of any four consecutive fiscal quarter
period, then until the date that the Compliance Certificate is delivered in
respect of such period (or, if earlier, the date on which such Compliance
Certificate is required to be delivered), (a) Parent and its Affiliates (other
than the Borrower or any Subsidiary of the Borrower) may make cash deposits into
the Collection Account and such deposits shall be deemed to constitute Qualified
Revenues, (b) the Revenue Test Limit shall be determined as if such cash
deposits constituting Qualified Revenues were made prior to the end of such
period and (c) for all subsequent determinations of the Revenue Test Limit, such
cash deposits shall be deemed to have been made in the last fiscal quarter of
such four consecutive fiscal quarter period and shall constitute Qualified
Revenues in such fiscal quarter (subject to the limitation set forth in the
proviso in the definition of Qualified Revenue).

 

29



--------------------------------------------------------------------------------

“Season” means any season of basketball games of the NBA, including all
pre-season, regular-season and post-season games officially scheduled for such
season pursuant to the NBA Constitution.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” has the meaning set forth in the Security Agreement.

“Secured Parties” has the meaning set forth in the Security Agreement.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit F.

“Security Documents” means the Security Agreement and such other documents or
instruments as may be executed and delivered by the Borrower pursuant to
Section 5.07 to secure its obligations hereunder.

“Specified League Visual Media Interruption Period” has the meaning given to
such term in the definition of “League Pledged Revenue Receipts”.

“Specified League Visual Media Interruption Quarter” has the meaning given to
such term in the definition of “League Pledged Revenue Receipts”.

“Specified Local Visual Media Interruption Period” has the meaning given to such
term in the definition of “Local Pledged Revenue Receipts”.

“Specified Local Visual Media Interruption Quarter” has the meaning given to
such term in the definition of “Local Pledged Revenue Receipts”.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

30



--------------------------------------------------------------------------------

“Subordinated Owner Advances” means loans, advances or similar extensions of
credit to the Borrower by any Owner (as defined in the NBA Constitution and
Bylaws) of the Borrower; provided that any such loan, advance or similar
extension of credit (a) is not secured by any assets of the Borrower or any of
its Subsidiaries (other than any Excluded Subsidiary), (b) is not exchangeable
or convertible into any Indebtedness of the Borrower or any of its Subsidiaries,
(c) is, together with any Guarantee thereof by any Subsidiary of the Borrower
(other than an Excluded Subsidiary), subordinated to the Obligations pursuant to
a Global Subordination Agreement substantially in the form of Exhibit E or
otherwise in a manner reasonably acceptable to the Agent and (d) provides that
such Owner shall not have the right to accelerate such loan, advance or similar
extension of credit without the prior written consent of the Required Lenders;
provided, however, that in the event that such Owner seeks to accelerate due to
the occurrence of a Bankruptcy Event with respect to the Borrower or if such
loan, advance or similar extension of credit accelerates automatically, upon the
occurrence of a Bankruptcy Event with respect to the Borrower, no consent of the
Required Lenders shall be required.

“Subsidiary” means, with respect to any Person (such Person being referred to in
this definition of “Subsidiary” as the “parent”) at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the Equity
Interests or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary Security Joinder Agreement” means, for any Subsidiary of the
Borrower (other than an Excluded Subsidiary), the Subsidiary Security Joinder
Agreement substantially in the form of Exhibit G executed by such Subsidiary.

“Supermajority Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 67% of the sum of the Aggregate Exposures and
unused Commitments at such time.

“Supplemental Revenue” has the meaning given to such term in the definition of
“Qualified Revenue”.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency

 

31



--------------------------------------------------------------------------------

swap transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or its Subsidiaries, if any,
shall be a Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unsecured Credit Facility” means an unsecured credit facility provided by
certain Lenders pursuant to a credit agreement or other documentation acceptable
to the Agent, among the Borrower and the lenders party thereto.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(iii).

“Visual Media Broadcast” means any and all forms, means and modalities of, and
technologies for, transmitting, broadcasting, distributing and/or exhibiting
visual or audiovisual programming of regular season or post-season NBA
basketball games in their entirety, either live or the debut airing (in case it
does not air live) within 48 hours of the game (whether such forms, means,
modalities or technologies are now known or hereafter devised), including by
means of cable, wire or fiber of any material, direct broadcast satellite,
Internet protocol television (IPTV), wireless, open video systems, over-the-air,
telecast, broadcast, in any frequency band and any format (including standard
definition, high definition and/or 3D), and any and all forms of electronic or
other tangible or non-tangible transmission (whether analog or digital, via the
Internet (including over-the-top offerings) or any other electronic or
non-tangible medium) to any video or audiovideo receiving devices, whether now
known or hereafter devised (including television equipment or monitors, set-top
boxes, personal computers, smartphones, handheld or mobile devices and tablets)
to or from any location for

 

32



--------------------------------------------------------------------------------

transmission, broadcast, distribution or exhibition, including by master
antenna, satellite master antenna, full power or low power transmission, HDTV
transmission or any other form of enhanced transmission, closed-circuit
transmission, single and multichannel multipoint distribution service and
satellite transmission on any basis, including broadcast, subscription,
pay-per-view, any form of video on demand (VOD), “start over” or other time
shifting platform, any interactive distribution platform or any other means or
basis. Notwithstanding the foregoing, for the avoidance of doubt, “Visual Media
Broadcast” excludes the following: (A) all audio-only transmissions, broadcasts
and other distribution by any means (including all forms of audio-only radio)
and (B) all distribution of physical storage media (e.g., DVDs or video tapes)
not intended for use to further transmit, broadcast, communicate or exhibit the
content stored thereon to the public. For the avoidance of doubt, references in
this Agreement and the Security Agreement to “broadcasting” NBA games shall mean
transmitting, broadcasting, distributing and/or exhibiting NBA games by any
form, means or modality of, or technology for, Visual Media Broadcast (and
correlative terms such as “broadcast” shall have correlative meanings).

“Visual Media Contract” means, collectively, each League Visual Media Contract
and each Local Visual Media Contract.

“Visual Media Revenues” means payments (x) from the NBA made directly to the
Borrower or any of its Joined Subsidiaries or (y) from any Obligor made to the
Borrower, any Joined Subsidiary, the NBA or another NBA Entity, acting as agent
for the Borrower or the Members, in each case pursuant to League Visual Media
Contracts or Local Visual Media Contracts.

“WNBA” means the Women’s National Basketball Association.

“WNBA Subsidiary” means any Subsidiary of the Borrower that has been formed
solely to own or operate a professional basketball team of the WNBA in a
designated city and conduct any business related thereto, including the
incurrence of Non-Recourse WNBA Debt.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to

 

33



--------------------------------------------------------------------------------

be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
the Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

(b) Notwithstanding the foregoing Section 1.04(a) or any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election by the Borrower or
any of its Subsidiaries to measure an item of Indebtedness using “fair value”
(as permitted by Financial Accounting Standards Board Accounting Standards
Codification 825-10-25—Fair Value Option (formerly known as FASB 159) or any
similar accounting standard), and all such computations shall be made instead
using the “par value” of such Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Exposure exceeding such Lender’s Commitment or the Aggregate
Exposure

 

34



--------------------------------------------------------------------------------

exceeding the Aggregate Commitment; provided, however, that at no time shall any
Loan be made to the Borrower if at such time (and after giving effect to such
requested Loan) the aggregate outstanding principal amount of all Loans to the
Borrower exceeds the NBA Debt Limit at such time. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Loans at any time and from time to time. All Loans
shall be denominated in U.S. dollars.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith;
provided that all Borrowings made on the Effective Date must be made as ABR
Borrowings unless the Borrower shall have given the notice required for a
Eurocurrency Borrowing under Section 2.03 and provided an indemnity letter, in
form and substance reasonably satisfactory to the Agent, extending the benefits
of Section 2.13 to Lenders in respect of such Borrowings. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement and shall not increase the amount of increased
costs to which such Lender shall be entitled under Section 2.12.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Commitment. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 12 (or such greater number as may be agreed to by the
Agent) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Agent of such request by telephone (a) in the case of a

 

35



--------------------------------------------------------------------------------

Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurocurrency Borrowing to be made on the Effective Date, such shorter period of
time as may be agreed to by the Agent) or (b) in the case of an ABR Borrowing,
not later than 11:00 a.m., New York City time, on the day of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by facsimile or electronic transmission to the Agent of an
executed written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) if the location and number of the account of the Borrower to which the funds
are to be dispersed are different from those set forth in the Borrower’s
standing instructions, the location and number of the account of the Borrower to
which funds are to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders. The Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance on such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Agent, then the
applicable Lender and the

 

36



--------------------------------------------------------------------------------

Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the NYFRB Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR
Loans. If the Borrower and such Lender shall pay such interest to the Agent for
the same or an overlapping period, the Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Agent.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by facsimile or electronic transmission of a “pdf” or
similar copy to the Agent of an executed written Borrowing Request. Each
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the Borrowing to which such Borrowing Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Borrowing Request,
which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

37



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Borrowing Request requests a Eurocurrency Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(c) Promptly following receipt of a Borrowing Request in accordance with this
Section, the Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(d) If the Borrower fails to deliver a timely Borrowing Request with respect to
a Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as a Loan of the same
Type with the same Interest Period. Notwithstanding any contrary provision
hereof, if an Event of Default under Section 6.01(f) has occurred and is
continuing with respect to the Borrower, or if any other Event of Default has
occurred and is continuing and the Agent, at the request of the Required
Lenders, has notified the Borrower of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall automatically terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000, (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans, (A) the
Aggregate Exposure would exceed the Aggregate Commitment or (B) the Exposure of
any Lender would exceed its Commitment and (iii) the Aggregate Commitments shall
not be reduced to an amount less than $5,000,000 unless the Commitments are
terminated in full.

(c) If the Maximum Available Amount shall exceed the Revenue Test Limit as of
the end of each of any two consecutive fiscal quarters of the Borrower beginning
with the fiscal quarter ending on or about March 31, 2017, on the date following
the delivery of the Compliance Certificate in respect of the most recently ended
fiscal quarter included in such two consecutive fiscal quarter period (or, if
earlier, the date such Compliance Certificate is required to be delivered), the
Commitments shall be permanently reduced in an amount such that the Maximum

 

38



--------------------------------------------------------------------------------

Available Amount, after giving effect to such reduction, shall not exceed the
Revenue Test Limit as of the end of the most recently completed fiscal quarter
of the Borrower. The Agent is hereby authorized to take any actions necessary to
implement any such reduction without any action by, or consent of, the Borrower.

(d) If any Expansion Projections delivered to the Agent pursuant to Section 5.20
reflect that the Maximum Available Amount on the date of such delivery exceeds
the projected Revenue Test Limit reflected in such Expansion Projections as of
the end of the then current fiscal year of the Borrower (after taking into
account any Local Pledged Revenue Receipts that the Borrower expects in good
faith to be deposited in the Collection Account during the remainder of such
fiscal year to the extent that the Borrower has entered into an irrevocable
payment direction agreement with the applicable Obligor in form and substance
reasonably satisfactory to the Agent), the Commitments shall be permanently
reduced effective as of the date such Expansion Projections are delivered in an
amount such that the Maximum Available Amount, after giving effect to such
reduction, shall not exceed the projected Revenue Test Limit reflected in such
Expansion Projections as of the end of the then current fiscal year of the
Borrower. The Agent is hereby authorized to take any actions necessary to
implement any such reduction without any action by, or consent of, the Borrower.

(e) The Borrower shall notify the Agent of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least two Business Days
prior to the effective date of such termination or reduction, specifying the
effective date thereof. Promptly following receipt of any such notice, the Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination or reduction of the Commitments under paragraph (b) of this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Agent for the account of each Lender the
then unpaid principal amount of each Loan made to the Borrower by such Lender on
the Maturity Date.

(b) The records maintained by the Agent and the Lenders shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower in
respect of the Loans, interest and fees due or accrued hereunder; provided that
the failure of the Agent or any Lender to maintain such records or any error
therein shall not in any manner affect the obligation of the Borrower to pay any
amounts due hereunder in accordance with the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Agent and the Borrower. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
premium or penalty, subject to the requirements of this Section and
Section 2.13.

(b) In the event and on each occasion that the Aggregate Exposure exceeds the
Aggregate Commitment then in effect (including as a result of any reduction in
the Commitments pursuant to Section 2.06), the Borrower shall promptly prepay
Borrowings in an aggregate amount sufficient to eliminate such excess. If the
Borrower fails to make such prepayment within three Business Days, the Agent
shall, subject in each event to the terms of the NBA Consent Letter, and is
hereby authorized and directed by the Borrower to, without the necessity of any
further approval or authorization of the Borrower, apply amounts then on deposit
in the Collection Account to prepay Borrowings in an aggregate amount sufficient
to eliminate such excess.

(c) The Borrower shall notify the Agent by telephone (confirmed by facsimile or
electronic transmission) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (i) in the case of prepayment of
a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Commitments as contemplated by Section 2.06, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.06. Promptly following receipt of any such
notice, the Agent shall advise the Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02,
except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10.

 

40



--------------------------------------------------------------------------------

SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Agent for the account
of each Lender (and in the case of any Defaulting Lender, subject to the
provisos below) a commitment fee, which shall accrue at the Applicable
Commitment Fee Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided, however, that any commitment
fee accrued with respect to any of the Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time, and
provided, further, that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.
Accrued commitment fees shall be payable in arrears on the first Business Day
following the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Loans.

(b) The Borrower agrees to pay to the Agent, for its own account, fees payable
in the amounts and at the times separately agreed upon between the Borrower and
the Agent in the Agent Fee Letter.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent for distribution, in the case of commitment fees,
to the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if principal or interest on any Loan or any
Fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section, to the extent permitted by Law.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be

 

41



--------------------------------------------------------------------------------

payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate or the NYFRB Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Agent reasonably determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Eurocurrency
Borrowing for such Interest Period;

then the Agent shall give notice (which may be telephonic and confirmed by
facsimile or electronic communication) thereof to the Borrower and the Lenders
as promptly as practicable. Upon receipt of such notice, the Borrower may revoke
any pending request for a Eurocurrency Borrowing, or conversion to or
continuation of any Borrowing as a Eurocurrency Borrowing or, failing that, will
be deemed to have converted such request into a request for an ABR Borrowing in
the amount specified therein. Until the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Borrowing Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and such Borrowing shall be continued as an ABR Borrowing, and (ii) any
Borrowing Request for a Eurocurrency Borrowing shall be treated as a request for
an ABR Borrowing.

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

 

42



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender, or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender, or other Recipient, the Borrower will pay
to such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs or expenses incurred or reduction suffered.
Notwithstanding the foregoing, a Lender shall be entitled to request
compensation for increased costs or expenses described in this Section 2.12(a)
only to the extent it is the general practice or policy of such Lender to
request such compensation from other borrowers under comparable facilities under
similar circumstances.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
Notwithstanding the foregoing, a Lender shall be entitled to request
compensation for increased costs or expenses described in this Section 2.12(b)
only to the extent it is the general practice or policy of such Lender to
request such amounts from other borrowers under comparable facilities under
similar circumstances.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender, the amount
shown as due on any such certificate within 30 days after receipt thereof.

 

43



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or expenses or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or expenses or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall, upon written demand
from any Lender, compensate such Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (but not including the Applicable Margin applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid if it were to
bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market. A certificate
of any Lender delivered to the Borrower and setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section (including
supporting calculations in reasonable detail) shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any

 

44



--------------------------------------------------------------------------------

such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.14) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
and nature of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

 

45



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

46



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. Federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

47



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under the other Loan Documents.

(i) Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document at or prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without any defense, setoff,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to such account as may be specified by the Agent, except
that payments pursuant to Sections 2.12, 2.13, 2.14 and 8.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan

 

48



--------------------------------------------------------------------------------

Documents shall be made to the Persons specified therein. The Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in U.S. dollars.

(b) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, interest and Fees then due hereunder,
except as set forth in Section 4.02 of the Security Agreement, such funds shall
be applied towards payment of the amounts then due hereunder ratably among the
parties entitled thereto, in accordance with the amounts then due to such
parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Agent of such fact and shall purchase (for cash at
face value) participations in the Loans of other Lenders to the extent necessary
so that the amount of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amounts of principal of and accrued interest on
their Loans; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any Person that is an Eligible Assignee (as such term is defined from
time to time). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

 

49



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Agent, then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(b), 2.14(e),
2.15(d) and 8.03(c), in each case in such order as shall be determined by the
Agent in its discretion.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the reasonable judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 8.02 requires the consent of all the Lenders (or all the
affected Lenders or the Supermajority Lenders) and with respect to which the
Required Lenders shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 8.04), all its interests, rights (other
than its existing rights to payments pursuant to Section 2.12 or 2.14) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that (A) the Borrower
shall have received the prior written consent of the Agent, which consent shall
not unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender) from the assignee (in the case of such principal and accrued
interest and fees)

 

50



--------------------------------------------------------------------------------

or the Borrower (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments, (D) such
assignment does not conflict with applicable law and (E) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent and, as a result of such assignment and
delegation and any contemporaneous assignments and delegations and consents, the
applicable amendment, waiver, discharge or termination can be effected. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver or consent by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
have ceased to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Agent and the assignee and that the
Lender required to make such assignment and delegation need not be a party
thereto.

SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Commitment
of such Defaulting Lender as provided in Section 2.09(a); and

(b) the Commitment and Exposure of such Defaulting Lender shall not be included
in determining whether the Required Lenders, the Supermajority Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 8.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 8.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

SECTION 2.18. Incremental Facilities. (a) Subject to the terms of the NBA
Consent Letter in each event, the Borrower may on one or more occasions, by
written notice to the Agent, request the establishment, during the Availability
Period, of Incremental Commitments, provided that the aggregate amount of all
the Incremental Commitments established hereunder shall not exceed $100,000,000
during the term of this Agreement. Each such notice shall specify (A) the date
on which the Borrower proposes that the Incremental Commitments shall be
effective, which shall be a date not less than five Business Days (or such
shorter period as may be agreed to by the Agent) after the date on which such
notice is delivered to the Agent, and (B) the amount of the Incremental
Commitments, being requested (it being agreed that (x) any Lender approached to
provide any Incremental Commitment may elect or decline, in its sole discretion,
to provide such Incremental Commitment and (y) any Person that the Borrower
proposes to become an Incremental Lender, if such Person is not then a Lender,
must be an Eligible Assignee and must be approved by the Agent, which approval
shall not be unreasonably withheld or delayed).

 

51



--------------------------------------------------------------------------------

(b) The terms and conditions of any Incremental Commitment and the Loans and
other extensions of credit to be made thereunder shall be identical to those of
the Commitments and the Loans and other extensions of credit made thereunder;
provided that, if the Borrower determines to increase the interest rate or fees
payable in respect of Incremental Commitments or Loans and other extensions of
credit made thereunder, such increase shall be permitted if the interest rate or
fees payable in respect of the other Commitments or Loans and other extensions
of credit made thereunder, as applicable, shall be increased to equal such
interest rate or fees payable in respect of such Incremental Commitments or
Loans and other extensions of credit made thereunder, as the case may be.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Agent;
provided that no Incremental Commitments shall become effective unless (i) on
the date of effectiveness thereof, both immediately prior to and immediately
after giving effect to such Incremental Commitments (including after giving
effect to the making of Loans thereunder to be made on such date), no Default or
Event of Default shall have occurred and be continuing, (ii) on the date of
effectiveness thereof and after giving effect to the making of Loans thereunder
to be made on such date, the representations and warranties of the Borrower set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date, (iii) after giving effect to
such Incremental Commitments, the Maximum Available Amount shall not exceed the
NBA Debt Limit at such time, (iv) the Borrower shall make any payments required
to be made pursuant to Section 2.13 in connection with such Incremental
Commitments and the related transactions under this Section, and (v) the
Borrower shall have delivered to the Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Agent in connection with any
such transaction. Each Incremental Facility Agreement may, without the consent
of any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the Agent, to
give effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders hereunder and shall be bound by all agreements, acknowledgements and
other obligations of Lenders hereunder and under the other Loan Documents, and
(ii) (A) such Incremental Commitment shall constitute (or, in the event such
Incremental Lender already has a Commitment, shall increase) the Commitment of
such

 

52



--------------------------------------------------------------------------------

Incremental Lender and (B) the Aggregate Commitment shall be increased by the
amount of such Incremental Commitment, in each case, subject to further increase
or reduction from time to time as set forth in the definition of the term
“Commitment”. For the avoidance of doubt, upon the effectiveness of any
Incremental Commitment, the Exposures and the Applicable Percentages of all the
Lenders shall automatically be adjusted to give effect thereto.

(e) On the date of effectiveness of any Incremental Commitments, (i) the
aggregate principal amount of the Loans outstanding (the “Existing Borrowings”)
immediately prior to the effectiveness of such Incremental Commitments shall be
deemed to be repaid, (ii) each Incremental Lender that shall have had a
Commitment prior to the effectiveness of such Incremental Commitments shall pay
to the Agent in same day funds an amount equal to the difference between (A) the
product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Incremental Commitments) multiplied by
(2) the aggregate amount of the Resulting Borrowings (as hereinafter defined)
and (B) the product of (1) such Lender’s Applicable Percentage (calculated
without giving effect to the effectiveness of such Incremental Commitments)
multiplied by (2) the aggregate amount of the Existing Borrowings, (iii) each
Incremental Lender that shall not have had a Commitment prior to the
effectiveness of such Incremental Commitments shall pay to Agent in same day
funds an amount equal to the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Commitments) multiplied by (2) the aggregate amount of the Resulting Borrowings,
(iv) after the Agent receives the funds specified in clauses (ii) and
(iii) above, the Agent shall pay to each Lender the portion of such funds that
is equal to the difference between (A) the product of (1) such Lender’s
Applicable Percentage (calculated without giving effect to the effectiveness of
such Incremental Commitments) multiplied by (2) the aggregate amount of the
Existing Borrowings, and (B) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Commitments) multiplied by (2) the aggregate amount of the Resulting
Borrowings, (v) after the effectiveness of such Incremental Commitments, the
Borrower shall be deemed to have made new Borrowings (the “Resulting
Borrowings”) in an aggregate amount equal to the aggregate amount of the
Existing Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Agent in accordance with Section 2.03 (and
the Borrower shall deliver such Borrowing Request), (vi) each Lender shall be
deemed to hold its Applicable Percentage of each Resulting Borrowing (calculated
after giving effect to the effectiveness of such Incremental Commitments), and
(vii) the Borrower shall pay each Lender any and all accrued but unpaid interest
on its Loans comprising the Existing Borrowings. The deemed payments of the
Existing Borrowings made pursuant to clause (i) above shall be subject to
compensation by the Borrower pursuant to the provisions of Section 2.13 if the
date of the effectiveness of such Incremental Commitments occurs other than on
the last day of the Interest Period relating thereto.

(f) The Agent shall notify the Lenders promptly upon receipt by the Agent of any
notice from the Borrower referred to in Section 2.18(a) and of the effectiveness
of any Incremental Commitments, in each case advising the Lenders of the details
thereof and of the Applicable Percentages of the Lenders after giving effect
thereto and of the assignments required to be made pursuant to Section 2.18(e).

 

53



--------------------------------------------------------------------------------

SECTION 2.19. Debt Service Reserve; Labor Contingency Interest Reserve. (a) The
Borrower agrees that all amounts deposited into the Debt Service Account from
time to time shall be applied in accordance with Section 3.07 of the Security
Agreement. Subject to Section 3.06(d) of the Security Agreement and to the terms
of the NBA Consent Letter in each event, at any time that the amount in the Debt
Service Account is less than the Debt Service Reserve Amount, League Pledged
Revenue Receipts deposited into the Collection Account shall be transferred into
the Debt Service Account to the extent required so that the amount in the Debt
Service Account is equal to the Debt Service Reserve Amount. Subject to Section
2.19(b), at the Borrower’s request, the Agent shall release to the Borrower
amounts from the Debt Service Account to the extent of any excess above the Debt
Service Reserve Amount, provided that no Event of Default is continuing. Any
amounts remaining in the Debt Service Account on the earlier of the Maturity
Date and the date that all of the Commitments are terminated, other than any
such amounts required to be utilized for the payment of principal or interest on
Loans or other amounts then due and payable hereunder by the Borrower, shall be
released to the Borrower, provided that no Event of Default is continuing.

(b) During any Labor Contingency Interest Reserve Period, at any time that the
amount in the Debt Service Account is less than the Labor Contingency Interest
Reserve Amount, League Pledged Revenue Receipts deposited into the Collection
Account shall, subject to Section 3.06 of the Security Agreement,
Section 2.19(a) and to the terms of the NBA Consent Letter in each event, be
transferred into the Debt Service Account to the extent required so that the
amount in the Debt Service Account is equal to the Labor Contingency Interest
Reserve Amount. The Labor Contingency Interest Reserve Amount will be calculated
on each Labor Contingency Calculation Date to give effect to any change in the
projected interest expense on the Loans outstanding on such Labor Contingency
Calculation Date (as recalculated on a subsequent Labor Contingency Calculation
Date, the “Recalculated Labor Contingency Interest Reserve Amount”). If the
aggregate amount on deposit in the Debt Service Account is less than such
Recalculated Labor Contingency Interest Reserve Amount, League Pledged Revenue
Receipts deposited into the Collection Account shall, subject to Section 3.06 of
the Security Agreement, Section 2.19(a) and to the terms of the NBA Consent
Letter, be transferred into the Debt Service Account to the extent required so
that the amount in the Debt Service Account is equal to the Recalculated Labor
Contingency Interest Reserve Amount. If, on any Labor Contingency Calculation
Date, the amount on deposit in the Debt Service Account is greater than the
Recalculated Labor Contingency Interest Reserve Amount, any such excess, other
than any such amounts required to be utilized for the payment of principal or
interest on Loans or other amounts then due and payable hereunder by the
Borrower shall be released to the Borrower. During any Labor Contingency
Interest Reserve Period, at the Borrower’s request, the Agent shall release to
the Borrower amounts from the Debt Service Account to the extent of any excess
above the Labor Contingency Interest Reserve Amount or the Recalculated Labor
Contingency Interest

 

54



--------------------------------------------------------------------------------

Reserve Amount, as applicable, provided that no Event of Default is
continuing. Any amounts remaining in the Debt Service Account on the earlier of
the Maturity Date and the date that all of the Commitments are terminated, other
than any such amounts required to be utilized for the payment of principal or
interest on Loans or other amounts then due and payable hereunder by the
Borrower, shall be released to the Borrower, provided that no Event of Default
is continuing. In the event any Loan is made to the Borrower during any Labor
Contingency Interest Reserve Period, the Labor Contingency Interest Reserve
Amount or the Recalculated Labor Contingency Interest Reserve Amount, as
applicable, will be recalculated, and an amount equal to any shortfall so
determined (after giving effect to any addition to the Debt Service Account
required in connection with such Loan) will be deducted from the proceeds of
such Loan and promptly transferred to the Debt Service Account. Notwithstanding
the foregoing, in no event shall the amount in the Debt Service Account be
higher than the amount necessary to fund 365 days’ interest (calculated in the
manner set forth above) on the Loans plus 365 days of projected Commitment Fees
(calculated in the manner set forth above) payable on unused Commitments (and
any excess shall promptly be released to the Borrower, provided no Event of
Default is continuing or would result therefrom).

(c) The Collateral Agent shall make all calculations of the Debt Service Reserve
Amount and the Labor Contingency Interest Reserve Amount, and such calculations
shall be conclusive and binding on the parties hereto absent manifest error. The
Borrower shall provide the Collateral Agent with such information as may be
reasonably necessary to permit the Collateral Agent to make such calculations.

(d) Whenever any amount of principal or interest on any Loans, or any other
amounts owed by the Borrower hereunder, is due and payable, unless such
principal, interest or other amount is paid when due by the Borrower, the
Collateral Agent shall, and is hereby authorized and directed by the Borrower
to, utilize any funds then in the Debt Service Account to make payment of such
principal, interest or other amount (and to convert any Eligible Investments in
either such account to cash for purposes of making any such payment), in each
case without the necessity of any further approval or authorization of the
Borrower. The Agent shall promptly notify the Borrower of any such payment
effected pursuant to this paragraph.

(e) Whenever any amount of interest on any Loans is due and payable and
insufficient funds exist in the Collection Account and Debt Service Account to
make payment of such interest in full, unless such interest is paid when due by
the Borrower, the Agent shall, and is hereby irrevocably authorized and directed
to, make a Loan to the Borrower utilizing undrawn and available Commitments in
the amount necessary (after giving effect to payments made pursuant to
paragraph (d) above) to provide for the payment in full when due of such
interest, without the necessity of any further approval or authorization of the
Borrower. The proceeds of any such Loan shall be disbursed directly to the
Agent, for application to such interest payment, and the Agent shall give prompt
notice of any such Loan to the Borrower.

 

55



--------------------------------------------------------------------------------

(f) Notwithstanding any provision to the contrary herein, amounts held in the
Debt Service Account will not be released to the Borrower at any time when the
Borrower must prepay outstanding Loans pursuant to Section 2.08(b) as a result
of a reduction in the Commitments pursuant to Section 2.06(c), but will be
applied instead to the repayment of Loans to the extent necessary to eliminate
such excess.

ARTICLE III

Conditions

SECTION 3.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 8.02):

(a) the Agent shall have received (i) a fully executed original copy of (A) this
Agreement, (B) the Security Agreement and (C) the NBA Consent Letter, and (ii)
Financing Statements for all locations where a Uniform Commercial Code filing is
required or advisable (as determined by the Collateral Agent and its legal
counsel in their reasonable discretion) in order to perfect the security
interest of the Collateral Agent in all of the Collateral granted to the
Collateral Agent by the Borrower;

(b) except as otherwise expressly provided in this Agreement or the Security
Agreement, the Agent shall have received satisfactory evidence that the
Collateral Agent has a perfected, first priority lien or security interest in
all of the Collateral granted to the Collateral Agent by the Borrower and that
such Collateral is not encumbered by any other Lien other than Liens permitted
hereunder or under the terms of the Security Agreement or the NBA Consent
Letter;

(c) the Agent shall have received (i) authorizing resolutions, approving and
adopting the Loan Documents set forth in clause (a) above and authorizing the
execution and delivery thereof, (ii) the limited liability company agreement or
other constitutive documents of the Borrower, (iii) a certificate of good
standing for the Borrower from the State of Delaware and each other jurisdiction
where the failure of the Borrower to be qualified and/or in good standing would
reasonably be expected to have a Material Adverse Effect, (iv) such customary
certificates of the Borrower as the Agent may reasonably request, including
authorized signer forms and (v) such documents or other information with respect
to “know-your-customer” requirements as the Agent may reasonably request;

(d) the Agent shall have received a legal opinion for the Borrower, in form and
substance reasonably satisfactory to the Agent, from each of (a) counsel to the
Borrower substantially in the form of Exhibit C-1 and (b) counsel and secretary
of Borrower, substantially in the form of Exhibit C-2 (and the Borrower hereby
requests and directs each of the foregoing to deliver such opinions);

(e) the Collateral Agent shall have established the Debt Service Account and the
Collection Account, and the Collateral Agent shall be satisfied that all
payments of League Pledged Revenue Receipts in which the Borrower has an
interest are required to be deposited into the Collection Account pursuant to
one or more payment direction letters in form and substance satisfactory to the
Agent;

 

56



--------------------------------------------------------------------------------

(f) counsel for the Agent shall have received or reviewed an executed copy of
each agreement then constituting a Visual Media Contract pursuant to which the
Borrower receives Visual Media Revenues as of the Effective Date (it being
understood the terms of each such Visual Media Contract shall be kept
confidential in accordance with Section 8.12);

(g) the Agent shall have received a certificate from a duly authorized managing
member of the Borrower certifying as to the solvency of the Borrower, in form
and substance satisfactory to the Agent;

(h) no Default or Event of Default shall have occurred and be continuing;

(i) the representations and warranties of the Borrower set forth in Article IV
shall be true and correct in all material respects on and as of the Effective
Date;

(j) there shall be no Indebtedness of the Borrower, other than any Indebtedness
that the Borrower shall be permitted to incur pursuant to Section 5.08;

(k) the Agent shall have received a certificate from the Borrower confirming
compliance on the Effective Date with the conditions set forth in paragraphs
(h), (i) and (j) above;

(l) the Agent shall have received: (i) audited combined balance sheets of Parent
(or Parent’s predecessor) at the end of the two most recently completed fiscal
years that have ended at least 90 days prior to the Effective Date and related
audited combined statements of operations, divisional equity and cash flows of
Parent (or Parent’s predecessor) for each of the three most recently completed
fiscal years that have ended at least 90 days prior to the Effective Date; (ii)
unaudited consolidated and combined (as applicable) balance sheets and related
unaudited statements of operations and cash flows of Parent (or Parent’s
Predecessor) for each subsequent interim quarterly period that has ended at
least 45 days prior to the Effective Date and for the corresponding period in
the prior fiscal year; (iii) unaudited annual management accounts of the
Borrower for each of the three most recently completed fiscal years that have
ended at least 90 days prior to the Effective Date (in a form consistent with
reports provided to the Arranger by or on behalf of the Borrower during due
diligence); (iv) unaudited quarterly management accounts of the Borrower for
each subsequent interim quarterly period that has ended at least 45 days prior
to the Effective Date (in a form consistent with reports provided to the
Arranger by or on behalf of the Borrower during due diligence); provided that it
is understood and agreed that the Agent shall be deemed to have received the
foregoing financial statements of Parent (or Parent’s predecessor) to the extent
the same are available on the website of the SEC at http://www.sec.gov; and

 

57



--------------------------------------------------------------------------------

(m) the Borrower shall have paid all Fees and, to the extent invoiced, all
costs, expenses, and reimbursable amounts, required to be paid or reimbursed by
it pursuant to this Agreement or the other Loan Documents, including the
reasonable fees, disbursements and other charges of counsel for the Agent
required to be paid or reimbursed by the Borrower pursuant to this Agreement or
the other Loan Documents, on or prior to the Effective Date.

SECTION 3.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan) is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

On the date of any Borrowing (other than any conversion or continuation of any
Loan), the Borrower shall be deemed to have represented and warranted that the
conditions specified in paragraphs (a) and (b) of this Section have been
satisfied and that, after giving effect to such Borrowing, the Aggregate
Exposure (or any component thereof) shall not exceed the Aggregate Commitments.

ARTICLE IV

Representations and Warranties

The Borrower hereby represents and warrants to the Lenders that:

SECTION 4.01. Organization; Powers. The Borrower (i) is duly organized and
validly existing under the laws of the State of Delaware and is in good standing
under the laws of the State of Delaware, (ii) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (iii) is qualified to do business in
every jurisdiction where such qualification is required, except where the
failure to so qualify would not reasonably be expected to result in a Material
Adverse Effect, (iv) has the limited liability company power and authority to
execute, deliver and perform its obligations under the Loan Documents and (v) is
authorized under the NBA Constitution to operate a professional basketball team
to play in a league operated by the NBA in New York City.

 

58



--------------------------------------------------------------------------------

SECTION 4.02. Authorization; Enforceability. (a) The execution, delivery and
performance by the Borrower of the Loan Documents (i) have been duly authorized
by all requisite limited liability company actions and (ii) will not (A) violate
(1) any provision of any law, statute, rule or regulation (including the Margin
Regulations), (2) any provision of the limited liability company agreement or
other constitutive documents of the Borrower or (3) any order of any
Governmental Authority (in its legislative or regulatory capacity), (B) violate,
be in conflict with, result in a breach of or constitute (alone or with notice
or lapse of time or both) a default under any indenture or other material
agreement or material instrument to which the Borrower is a party or by which
the Borrower or any of its property is or may be bound (including the NBA
Constitution), or (C) result in the creation or imposition of any Lien upon any
property or assets of the Borrower (other than as permitted by this Agreement or
by the other Loan Documents).

(b) The Loan Documents have been duly executed and delivered by the Borrower and
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, subject to bankruptcy,
insolvency, moratorium or other laws affecting creditors’ rights generally and
to general principles of equity.

SECTION 4.03. Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority (in its regulatory
or legislative capacity and not as owner, manager or lessor of any arena,
practice facility or other property used by the Borrower) or other governing
body under the NBA Constitution, or any other Membership Documents, other than
those which have been obtained, is or will be required in connection with the
execution, delivery and performance by the Borrower of the Loan Documents.

SECTION 4.04. Financial Condition; No Material Adverse Effect. (a) The most
recent financial statements delivered by the Borrower pursuant to (i) in the
case of Parent, Sections 3.01(l)(i), 3.01(l)(ii), 5.02(a) or 5.02(b) and (ii) in
the case of the Borrower, Sections 3.01(l)(iii), 3.01(l)(iv) or 5.02(c)(i) (A)
in the case of Parent, (1) present fairly, in all material respects, the
financial condition and the results of operations of Parent as of the date
thereof and for the periods covered thereby, in accordance with GAAP and (2) do
not contain any “going concern” or similar exception or disclosure (other than
as expressly permitted under Section 5.02) relating to the viability of the
business of Parent and (B) in the case of the Borrower, have been prepared by
the Borrower in good faith and present fairly, in all material respects, the
financial information of the Borrower set forth therein as of the date thereof.

(b) Immediately after the consummation of the transactions that occurred or are
to occur on the Effective Date, (i) the fair value of the assets of the Borrower
exceeded the probable amount of its debts and liabilities, subordinated,
contingent or otherwise, (ii) the present fair saleable value of the property of
the Borrower was greater than the amount that was required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become matured, (iii) the
Borrower was able to pay the probable

 

59



--------------------------------------------------------------------------------

amount of its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become matured and (iv) the Borrower did not have
unreasonably small capital with which to carry on its business as then conducted
and as proposed to be conducted.

(c) Since March 31, 2016, there has been no Material Adverse Effect.

SECTION 4.05. Litigation; Compliance With Laws. (a) There are no actions or
proceedings filed or (to the knowledge of the Borrower) threatened against the
Borrower in any court or before any Governmental Authority or arbitration board
or tribunal which question the validity or legality of or seek damages in
connection with the Loan Documents or any action taken or to be taken pursuant
to the Loan Documents and no order or judgment has been issued or entered
restraining or enjoining the Borrower from the execution, delivery or
performance of the Loan Documents, nor is there any action or proceeding which
would reasonably be expected to have any such effect; and as of the Effective
Date there is not any other action or proceeding filed or (to the knowledge of
the Borrower) threatened against the Borrower in any court or before any
Governmental Authority or arbitration board or tribunal which would reasonably
be expected to result in a Material Adverse Effect.

(b) The Borrower is not in violation of any law, rule or regulation, or in
default with respect to any order, judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to result in a Material Adverse Effect.

SECTION 4.06. Margin Regulations. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No part of the proceeds of any
Loan to be made to the Borrower hereunder will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which would result in a violation of the provisions of the Margin Regulations.

SECTION 4.07. Security Interests in Collateral. The security interests and Liens
granted to the Collateral Agent pursuant to the Security Documents, together
with the Financing Statements provided by the Borrower and filed and recorded on
or about the Effective Date, constitute valid and perfected security interests
in the Collateral described therein. Except as otherwise provided in the Loan
Documents and the NBA Consent Letter, such security interests are not
subordinate or junior to the security interests, Liens or claims of any other
Person, including the United States or any department, agency or instrumentality
thereof, or any state, county or local governmental agency, other than with
respect to the rights of Persons pursuant to Liens expressly permitted by
Section 5.09.

SECTION 4.08. NBA Membership. (a) The Borrower beneficially owns and holds a
Membership in the NBA to operate in New York City. All of the material rights,
properties and assets necessary in connection with owning and operating a
Membership (excluding any Non-Core Collateral) are owned by the Borrower.

 

60



--------------------------------------------------------------------------------

(b) The Membership of the Borrower is in full force and effect, and the Borrower
is in material compliance with all requirements imposed by the NBA on the
operation and status of such Membership pursuant to the Membership Documents and
the NBA Constitution, except for any noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

(c) All of the provisions of the NBA Constitution (other than the NBA
Agreements), including any amendments thereto adopted from time to time, all
operative NBA or NBA Board of Governors resolutions and such other rules,
policies or interpretations as the NBA Board of Governors or the Commissioner
may issue from time to time that are within the issuing party’s jurisdiction,
are, to the extent permitted by applicable law, unless the same by their terms
are not applicable to the Borrower, binding and enforceable against the Borrower
in the operation of its Membership, subject to bankruptcy, insolvency,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity.

SECTION 4.09. Local Visual Media Contracts. (a) The Borrower is not in breach or
violation in any material respect of any Local Visual Media Contract.

(b) To the best knowledge of the Borrower:

(i) a true, correct and complete copy (including any amendments and waivers) of
each agreement currently constituting a Local Visual Media Contract has been
made available for review by counsel for the Agent (it being understood that the
terms of each such Visual Media Contracts shall be kept confidential in
accordance with Section 8.12), and each such Local Visual Media Contract is
legally binding and enforceable against the Obligor thereunder in accordance
with its terms, subject to bankruptcy, insolvency, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity;

(ii) no Bankruptcy Event has occurred with respect to the Obligor under any
Local Visual Media Contract; and

(iii) Schedule 4.09 accurately sets forth a list of all such Local Visual Media
Contracts.

SECTION 4.10. No Defaults. As of the Effective Date, no event has occurred and
is continuing and no condition exists which would reasonably be expected to
cause a Default or Event of Default.

SECTION 4.11. ERISA; Taxes. (a) Neither the Borrower nor any other member of the
Controlled Group has failed to pay amounts due in excess of $25,000,000 for
which it is or has become liable under Title IV of ERISA to pay to the PBGC or
to a Material Plan, unless such liability is being contested in good faith and
by appropriate proceedings by the Borrower or other member of the Controlled
Group; no notice of intent to terminate a Material Plan that is a
“single-employer plan” within the meaning of Section 4001(a)(15) of ERISA has
been filed, and, to the knowledge of the Borrower, no

 

61



--------------------------------------------------------------------------------

notice of termination has been filed for any other Material Plan, in each case,
under Title IV of ERISA by the Borrower or other member of the Controlled Group,
any Plan administrator or any combination of the foregoing, the PBGC has not
instituted proceedings to terminate or to cause a trustee to be appointed to
administer a Material Plan, and neither the Borrower nor any member of the
Controlled Group is or has become liable for any amount in excess of $25,000,000
in any action instituted by a fiduciary of any Material Plan to enforce
Section 515 or 4219(c)(5) of ERISA.

(b) The Borrower and each of the Borrower’s Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to be paid by it, except
(i) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower has set aside on its books adequate reserves or (ii) to
the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect.

SECTION 4.12. Disclosure. The written reports, financial statements,
certificates and other written information (other than the most recent financial
statements delivered by the Borrower pursuant to Section 3.01(l) or 5.02(a), (b)
or (c)(i)), taken as a whole, furnished by or on behalf of the Borrower to the
Agent or any Lender in connection with the preparation and negotiation of the
Loan Documents or delivered thereunder (as of the date thereof and as modified
or supplemented by other information so furnished) do not contain any material
misstatement of fact; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable (i) at the time such
projected financial information was prepared and (ii) as of the date hereof.

SECTION 4.13. Properties and Subsidiaries. (a) The Borrower has good title to,
or valid leasehold interests in, all real and personal property owned by it that
is material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently contemplated or
to use such properties for their intended purpose.

(b) Except as set forth in Schedule 4.13 or for Subsidiaries expressly permitted
to be established or acquired after the Effective Date pursuant to Section 5.18,
the Borrower has no Subsidiaries. Any Subsidiary of the Borrower (other than an
Excluded Subsidiary) has entered into a Subsidiary Security Joinder Agreement
substantially in the form of Exhibit G hereto.

SECTION 4.14. NBA Debt Limit. Any currently applicable waiver of, or obligations
of the Borrower (other than ordinary-course obligations not overdue or in
default) excluded by the NBA from “Indebtedness” (as defined in the NBA Debt
Policies) for purposes of the calculation of, the NBA Debt Limit (but, for the
avoidance of doubt, not any of its Affiliates or Owners) is as set forth in
Schedule 4.14 or has otherwise been disclosed pursuant to Section 5.05(h).

 

62



--------------------------------------------------------------------------------

SECTION 4.15. Foreign Assets Control Regulations, etc. (a) Neither the Borrower
nor any of its Affiliated Entities is (i) a Person whose name appears on the
List of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) or (ii) a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) the government of a country subject to comprehensive
U.S. economic sanctions administered by OFAC, currently Iran, Sudan, Cuba,
Syria, the Crimea region of Ukraine and North Korea (each OFAC Listed Person and
each other entity described in clause (ii), a “Blocked Person”).

(b) No part of the proceeds from the Loans made hereunder constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used, directly by the Borrower or indirectly through any Affiliated Entity, in
connection with any investment in, or any transactions or dealings with, any
Person known by the Borrower to be a Blocked Person.

(c) To the Borrower’s best knowledge, neither the Borrower nor any of its
Affiliated Entities (i) is under investigation by any Governmental Authority
for, or has been charged by any Governmental Authority with or convicted by any
Governmental Authority of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited by any Governmental Authority in an action under any
Anti-Money Laundering Laws. The Borrower has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law),
to ensure that the Borrower and each of its Affiliated Entities is and will
continue to be in material compliance with all applicable current and future
Anti-Money Laundering Laws that apply to the Borrower.

(d) No part of the proceeds from the Loans made hereunder will be used by the
Borrower and its Affiliated Entities for any illegal payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage. The Borrower has
taken reasonable measures appropriate to the circumstances (in any event as
required by applicable law), to ensure that the Borrower and each of its
Affiliated Entities is and will continue to be in material compliance with all
applicable current and future anti-corruption laws and regulations that apply to
the Borrower.

 

63



--------------------------------------------------------------------------------

ARTICLE V

Covenants

From the Effective Date until the Commitments shall have expired or been
terminated, the principal of and interest on each Loan and all Fees payable
hereunder shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Existence; Conduct of Business. (a) The Borrower shall at all
times (i) maintain its limited liability company existence and (ii) maintain its
Membership in full force and effect.

(b) The Borrower will not, directly or indirectly, engage to any material extent
in any business other than the business of operating its Membership in the NBA,
any business that is or from time to time becomes incidental thereto, any
business that is otherwise conducted by Members of the NBA generally (including
the ownership, lease, use or operation of an arena, practice facility, regional
sports network or broadcast production facility), the business of operating a
professional basketball team of the WNBA in a designated city and/or a
professional basketball team of the D-League (and any business related to any of
the foregoing) and any business identified in Schedule 5.01.

(c) The Borrower shall comply in all material respects with (i) all requirements
imposed by the NBA on the operation and status of the Borrower’s Membership and
(ii) the Membership Documents, including all requirements with respect to
(A) Membership relocation, (B) Member ownership changes, (C) the broadcasting of
basketball games of the NBA and (D) presentment of its team for scheduled
basketball games of the NBA.

SECTION 5.02. Financial Information. (a) Within 120 days after the end of each
fiscal year of Parent, the Borrower shall furnish to the Agent, on behalf of
each Lender, Parent’s consolidated audited balance sheet and related audited
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of KPMG LLP or another independent registered public accounting firm of
recognized national standing in customary form (without a “going concern” or
like qualification) to the effect that such consolidated financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of Parent as of the end of and for such year in
accordance with GAAP.

(b) Within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, the Borrower shall furnish to the Agent, on behalf
of each Lender, Parent’s consolidated balance sheet as of the end of such fiscal
quarter, the related consolidated statements of operations for such fiscal
quarter and the then elapsed portion of the fiscal year and the related
statements of cash flows for the then elapsed portion of the fiscal year, in
each case setting forth in comparative form the

 

64



--------------------------------------------------------------------------------

figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by the
chief financial officer, principal accounting officer, treasurer or controller
of Parent as presenting fairly, in all material respects, the financial
position, results of operations and cash flows of Parent and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of certain footnotes.

(c) Within 60 days after the end of each fiscal quarter of the Borrower (or
within 120 days after the end of the last fiscal quarter in the fiscal year of
the Borrower), the Borrower shall furnish to the Agent, on behalf of each
Lender, (i) unaudited management accounts of the Borrower for the most recently
ended fiscal quarter of the Borrower, and in the case of the last fiscal quarter
in the fiscal year of the Borrower, unaudited management accounts of the
Borrower for the most recently ended fiscal year of the Borrower (in each case
in a form consistent with reports provided by or on behalf of the Borrower
pursuant to Section 3.01(1)), and (ii) a certificate of the Borrower signed by a
Financial Officer and in substantially the form attached hereto as Exhibit I (a
“Compliance Certificate”) (i) stating that to the best of his or her knowledge
no Default or Event of Default has occurred since the previous Quarterly
Evaluation Date, or if a Default or Event of Default has occurred since the
previous Quarterly Evaluation Date, stating the nature thereof and what action
the Borrower proposes to take with respect thereto, (ii) setting forth the
balance of the Debt Service Account as of such Quarterly Evaluation Date,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with the covenant set forth in Section 5.16 and, at any time when
Section 2.06(c) is applicable, demonstrating that the Maximum Available Amount
shall not have been greater than the Revenue Test Limit as of such Quarterly
Evaluation Date, (iv) updating Schedule 4.09, if necessary, to include any new
Local Visual Media Contract and (v) disclosing any change in 10% or more of the
direct ownership interests of the Borrower or any change in ownership of the
Borrower which has resulted in a change in the Controlling Owner of the
Borrower, in either case, that occurred since the previous Quarterly Evaluation
Date.

(d) Prior to the date that is 90 days after the commencement of each fiscal year
of the Borrower, the Borrower shall deliver to the Agent, on behalf of each
Lender, a consolidated budget for such fiscal year.

SECTION 5.03. Compliance with Laws; Payment of Obligations. The Borrower shall
comply with all laws, rules, regulations and orders of any Governmental
Authority and pay all Taxes, assessments, governmental charges, claims for
labor, supplies, rent and any other obligation, except to the extent the failure
to do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; provided that such payment shall not be required
with respect to any Tax so long as the validity and amount shall be contested in
good faith by appropriate proceedings and the Borrower has set aside on its
books adequate reserves.

 

65



--------------------------------------------------------------------------------

SECTION 5.04. Books and Records; Inspection Rights. The Borrower shall keep true
books of records and accounts and in which full, true and correct entries, in
all material respects, shall be made of all of its dealings and transactions.

SECTION 5.05. Notice of Material Events. The Borrower will furnish to the Agent,
which shall provide to each Lender, prompt written notice of any of its
executive officers obtaining actual knowledge of the following (and, in any
event, any such notice shall be furnished to the Agent within 20 days of its
executive officers obtaining actual knowledge thereof):

(a) the occurrence of any Default or Event of Default, specifying what action
the Borrower proposes to take with respect thereto;

(b) any development or event that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect;

(c) the occurrence of any material breach under any Material Visual Media
Contract or any condition or event permitting termination thereof or
discontinuation of payments to the Borrower thereunder;

(d) the filing or commencement of any action, suit or proceeding at law or in
equity by or before any arbitrator or Governmental Authority involving the
Borrower that (i) would reasonably be expected to have a Material Adverse Effect
or (ii) involves any Material Visual Media Contract;

(e) any event or condition which constitutes an event of default under any
agreement for borrowed money in excess of $15,000,000 in the aggregate to which
the Borrower is a party;

(f) any levy of an attachment, execution or other process against the assets of
the Borrower involving an amount in excess of $25,000,000;

(g) any event that has resulted or that would, if not waived by the Agent at the
direction of the Required Lenders, require a mandatory prepayment of the Loans
as provided in Section 2.08; and

(h) any grant by the NBA of any waiver of the NBA Debt Limit with respect to the
Borrower (but, for the avoidance of doubt, not any of its Affiliates or Owners).

Notice from the NBA of any of the foregoing to the Agent (on behalf of the
Borrower or otherwise) shall satisfy the Borrower’s obligation under this
Section.

SECTION 5.06. NBA-Related Notifications. The Borrower shall promptly deliver to
the Agent, which shall provide to each Lender (provided, however, that any item
described in paragraph (f) below shall be made available for review solely to
counsel for the Agent and kept confidential in accordance with Section 8.12)
within five Business Days of any of its executive officers or Financial Officers
obtaining actual knowledge of the occurrence of any event described in paragraph
(a), (b) or (c) below or within five Business Days after any item described in
paragraph (d), (e) or (f) below is obtained by the Borrower, as applicable:

 

66



--------------------------------------------------------------------------------

(a) written notice of the commencement of any material action, suit or
proceeding at law or in equity involving the NBA or the NBA Board of Governors
or any of their properties or assets that could reasonably be expected to result
in a Material Adverse Effect or a material adverse effect on (x) the ability of
the NBA to fulfill its material obligations to be performed under the NBA
Consent Letter or (y) the business, operations, financial condition or prospects
of the NBA, taken as a whole;

(b) written notice of any strike or lock-out by any association, union or other
organization or group of NBA players employed by the Members generally;

(c) written notice of the formation by a majority of the Members of any new
entity for the purpose of conducting any United States men’s professional
basketball league;

(d) copies of any amendments, modifications or additions to the NBA Constitution
or any other NBA document or any agreement governing the distribution of
Distributable Visual Media Revenues in respect of League Visual Media Contracts,
whether by resolution or otherwise, which occur subsequent to the Effective Date
and which relate to (i) changes to pro rata sharing among Members of revenues
under League Visual Media Contracts, (ii) the NBA Debt Limit or (iii) other
matters that could reasonably be expected to have a material adverse effect on
the rights of the Borrower in, or the security interest granted by the Borrower
with respect to, the Collateral;

(e) copies of (A) any collective bargaining agreement entered into by the NBA,
the NBA Board of Governors, the Members as a group or the Borrower with any
association, union or other organization or group of NBA players employed by the
Borrower or any other Members, and any material policy statement, summary or
description of any terms or conditions of employment to be applied to any NBA
players employed by the Borrower or any other Members promulgated by the NBA,
the NBA Board of Governors, the Members as a group or the Borrower, (B) any
document or instrument supplementing, extending, modifying, amending or
restating in any material respect any such collective bargaining agreement or
any such material policy statement, summary or description and (C) any
amendments, modifications or additions to the NBA Constitution or any other NBA
document, whether by resolution or otherwise, which occur subsequent to the
Effective Date and which affect in any material respect any such collective
bargaining agreements; and

(f) to counsel for the Agent (which may be made available for review), copies of
(A) any League Visual Media Contract and (B) any document or instrument
supplementing, extending, modifying, amending or restating any League Visual
Media Contract in any material respect.

 

67



--------------------------------------------------------------------------------

Notice from the NBA of any of the foregoing to the Agent (on behalf of the
Borrower or otherwise) shall satisfy the Borrower’s obligation under this
Section.

SECTION 5.07. Collateral. The Borrower shall take all actions required to be
taken by the Borrower to permit the Collateral Agent to maintain a first
priority perfected security interest in the Collateral, subject only to any
Liens expressly permitted by Section 5.09 and the terms of the Security
Agreement. The Borrower will, subject to Section 3.08 of the Security Agreement,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable law, or that the Collateral Agent or the Required Lenders
may reasonably request, to cause the Collateral to be pledged to the Collateral
Agent pursuant to the Security Documents and to perfect such Liens to the extent
required thereby, with the priority required thereby, all at the expense of the
Borrower. The Borrower also agrees to provide to the Agent, from time to time
upon request, evidence reasonably satisfactory to the Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Agreement.

SECTION 5.08. Indebtedness. The Borrower shall not, nor shall it enter into any
binding agreement to, incur, create, assume or permit to exist any Indebtedness,
other than:

(a) the Loans permitted hereunder to be outstanding;

(b) other Indebtedness; provided that:

(i) except with respect to Indebtedness incurred under the Unsecured Credit
Facility, such Indebtedness shall provide that the lenders of such Indebtedness
shall not have the right to accelerate such Indebtedness without the prior
written consent of the Required Lenders, provided, however, that in the event
that a lender seeks to accelerate due to the occurrence of a Bankruptcy Event
with respect to the Borrower or if such Indebtedness accelerates automatically
upon the occurrence of a Bankruptcy Event with respect to the Borrower pursuant
to the terms of such other Indebtedness, no consent of the Required Lenders
shall be required; provided, further, that such agreement shall provide that if
an Event of Default shall have occurred hereunder and the Indebtedness of the
Borrower hereunder shall have been accelerated or otherwise declared due and
payable prior to the scheduled maturity thereof, the holder of such Indebtedness
may, subject to the terms of any applicable NBA Consent Letter with respect to
such Indebtedness, accelerate or otherwise declare such Indebtedness due and
payable prior to the scheduled maturity thereof without the consent of the
Required Lenders;

 

68



--------------------------------------------------------------------------------

(ii) such Indebtedness is unsecured;

(iii) any party or entity (including the Controlling Owner of the Borrower)
Guaranteeing such Indebtedness shall have executed the Security Agreement and
NBA Consent Letter executed by the Borrower, if the obligations under such
guaranty are secured by any portion of the Collateral; and

(iv) the aggregate amount at any time outstanding of such Indebtedness, together
with any purchase money Indebtedness and Capital Lease Obligations and other
Indebtedness incurred pursuant to clause (c) below, shall not exceed $15,000,000
outstanding at any time;

(c) (i) purchase money Indebtedness and Capital Lease Obligations with respect
to equipment or any other fixed or capital assets to the extent that such
purchase money Indebtedness and Capital Lease Obligations (x) are recourse only
to, and secured by a Lien only on, the equipment or other fixed or capital
assets to which such purchase money Indebtedness or Capital Lease Obligations
relate (and are not recourse to, or secured by a Lien on, the Borrower or any of
its Subsidiaries (other than any Excluded Subsidiaries) or any of their other
assets or property) or (y) exist on the date hereof and are set forth in
Schedule 5.08 (including any refinancings, extensions or replacements thereof
(A) in an aggregate principal amount not greater than the principal amount
outstanding of such Indebtedness being refinanced, (B) with a stated maturity
not earlier than the Indebtedness being refinanced, (C) that is not senior in
right of payment to the Indebtedness being refinanced, (D) with scheduled
principal payments that are not in the aggregate due any earlier in an amount
greater than the Indebtedness being refinanced and (E) on other terms reasonably
acceptable to the Agent) and (ii) other purchase money Indebtedness and Capital
Lease Obligations with respect to equipment or any other fixed or capital assets
and other unsecured Indebtedness, provided that the aggregate amount at any time
outstanding of such Indebtedness, together with any Indebtedness incurred
pursuant to clause (b) above, shall not exceed $15,000,000 outstanding at any
time;

(d) Indebtedness of the Borrower to Parent or any Subsidiary of Parent; provided
that any such Indebtedness shall be unsecured and, subject to the occurrence and
during the continuance of an Event of Default, subordinated in right of payment
to the Secured Obligations on terms customary for intercompany subordinated
Indebtedness, as reasonably determined by the Administrative Agent;

(e) L/C Obligations secured only by Liens of the type described in
Section 5.09(f); and

(f) other Indebtedness; provided that (i) any such Indebtedness shall be
unsecured, (ii) the aggregate amount at any time outstanding of such
Indebtedness incurred pursuant to this Section 5.08(f) shall not exceed
$35,000,000 and (iii) the aggregate amount of Indebtedness of the Borrower at
any time outstanding shall not exceed the NBA Debt Limit at such time.

 

69



--------------------------------------------------------------------------------

SECTION 5.09. Liens. The Borrower shall not, nor shall it enter into any binding
agreement to, incur, create or permit to exist any Lien on any of its property
or assets, whether now owned or hereafter acquired, other than:

(a) Liens in favor of the Collateral Agent under the Security Agreement securing
Indebtedness permitted by Section 5.08(a) and any other Secured Obligations and
Liens as contemplated by paragraph J of the NBA Consent Letter;

(b) Liens in respect of purchase money security interests (including mortgages,
conditional sale contracts and other title retention or deferred purchase
devices) and Capital Lease Obligations securing the purchase price of equipment
or other fixed or capital assets acquired by the Borrower or Indebtedness
incurred solely for the purpose of financing such acquisitions or incurred in
connection with the extension, renewal or refinancing of such Indebtedness;
provided, however, that (i) such Indebtedness (including any extension, renewal
or refinancing) is permitted by Section 5.08(c) and (ii) such Lien does not
constitute a security interest in any property other than the property the
purchase price of which is secured by it, and that the principal amount of
Indebtedness with respect to each item of property subject to such a Lien does
not exceed the fair value of such item on the date of its acquisition;

(c) Liens on securities of NBA Entities in respect of purchase options, calls or
similar rights in favor of the NBA, a majority of the Members or any Affiliate
of the NBA or such Members;

(d) Liens on the Equity Interests of any Excluded Subsidiary;

(e) Liens under the NBA Constitution that do not represent security interests;

(f) Liens on cash and Eligible Investments (and accounts in which the foregoing
are held) securing (i) L/C Obligations or (ii) Swap Obligations in an aggregate
amount not exceeding $10,000,000; and

(g) Permitted Encumbrances.

SECTION 5.10. Sale and Leaseback Transactions. The Borrower shall not enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired (other than any Non-Core Collateral), and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred.

 

70



--------------------------------------------------------------------------------

SECTION 5.11. Fundamental Changes. (a) The Borrower shall not amend its
organizational documents without the prior written consent of the Agent unless
such amendment would not reasonably be expected to have a Material Adverse
Effect or adversely affect the rights and benefits of the Agent under the Loan
Documents.

(b) The Borrower shall not consolidate with or merge into any other Person or
permit any other Person to merge into it, nor shall it liquidate or dissolve,
unless (i)(A) the Borrower is the surviving entity or (B) the surviving entity
shall have assumed the obligations and liabilities of the Borrower under the
Loan Documents on terms and conditions reasonably satisfactory to the Agent in
its reasonable discretion and the Agent shall have received an opinion of
counsel reasonably acceptable to the Agent as to due organization, good
standing, due authorization, enforceability and such other customary matters as
the Agent shall reasonably request (in each case subject to customary
assumptions and qualifications for such opinions) and (ii) such merger or
consolidation would not otherwise constitute a Default or Event of Default
hereunder or a violation of any provision of the NBA Constitution or any other
Membership Documents applicable to the Borrower; provided, however, that the
foregoing shall not prohibit any change in ownership or Control of the Borrower
that is consistent with or approved pursuant to the NBA Constitution.

SECTION 5.12. Use of Proceeds. The Borrower shall use all proceeds of the Loans
for legal purposes, consistent with the NBA Constitution.

SECTION 5.13. ERISA Obligations. The Borrower shall make, and to the extent
reasonably practicable, shall cause each other member of its Controlled Group to
make, all required contributions to each Material Plan to which the Borrower or
other member of its Controlled Group has or shall have an obligation to make
contributions.

SECTION 5.14. Certain Adverse Actions. The Borrower shall not, and shall not
vote to authorize the NBA to, take any action, including the amendment,
modification or waiver of any of its rights under the League Visual Media
Contracts or any other agreement, that in each case would invalidate the
Collateral Agent’s Lien on any Collateral.

SECTION 5.15. Restricted Payments. The Borrower shall not, at any time during
the continuance of an Event of Default, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so.

SECTION 5.16. Debt Service Ratio. The Borrower will not permit at any time the
Debt Service Ratio for any period of four consecutive trailing fiscal quarters
ending prior to such time to be less than 1.5 to 1.0.

SECTION 5.17. Swap Agreements. The Borrower will not enter into any Swap
Agreements except as a bona fide hedge against existing or anticipated foreign
currency or commodities exposure or fluctuations in interest rates applicable to
its Indebtedness.

 

71



--------------------------------------------------------------------------------

SECTION 5.18. Subsidiaries. The Borrower will not, without the prior written
consent of the Required Lenders, establish or acquire, or make any Investment in
or loan or advance to, or transfer or sell any assets to, any Subsidiary, other
than (a) any Subsidiary that executes and delivers a Subsidiary Security Joinder
Agreement, pursuant to which such Subsidiary Guarantees (or becomes a joint and
several co-borrower with respect to) all the obligations of the Borrower
hereunder and the other Loan Documents and pledges all Collateral owned by it to
the Collateral Agent as security for such obligations or (b) any Excluded
Subsidiary.

SECTION 5.19. Sanctions Regulations. The Borrower will not, and will not permit
any of its Affiliated Entities to, become an OFAC Listed Person or have any
investments in or engage in any other material transactions with any Person
known to the Borrower to be a Blocked Person.

SECTION 5.20. Expansion Calculations. Prior to the receipt by the Borrower of
any Expansion Revenues in respect of any Expansion, the Borrower shall furnish
to the Agent, on behalf of each Lender, an officer’s certificate executed by a
Financial Officer setting forth reasonably detailed projections (after giving
pro forma effect to such Expansion) of the Revenue Test Limit as of the end of
the then current fiscal year (collectively, “Expansion Projections”).

SECTION 5.21. Maintenance of Insurance. Subject to the provisions of the
Security Agreement, the Borrower shall maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

SECTION 5.22. Payment Direction. The Borrower shall take all necessary actions
to ensure that at all times all payments of League Pledged Revenue Receipts in
which the Borrower has an interest are required to be deposited into the
Collection Account pursuant to one or more payment direction letters in form and
substance reasonably satisfactory to the Agent.

ARTICLE VI

Default and Termination

SECTION 6.01. Events of Default. The occurrence of any one or more of the
following events or conditions shall constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal on any Loan made to it
hereunder when and as the same shall become due and payable, whether at the due
date thereof, at a date fixed for prepayment thereof, by acceleration thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan made to it hereunder
or any Fee or any other amount (other than an amount referred to in paragraph
(a) above) due hereunder when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five days;

 

72



--------------------------------------------------------------------------------

(c) any representation or warranty made (or deemed made pursuant to Article III)
by the Borrower in or in connection with the execution and delivery of the Loan
Documents or the receipt of any Loan or in any document, certificate, statement
or report delivered to the Collateral Agent or the Agent pursuant to the Loan
Documents, shall prove to have been incorrect in any material respect when so
made, deemed made or furnished; provided that, if the events or circumstances
leading to such representation or warranty being incorrect are capable of being
corrected, eliminated or otherwise cured, then no Event of Default shall be
deemed to have occurred pursuant to this clause (c) unless such events or
circumstances shall have not been corrected, eliminated or otherwise cured (in a
manner such that such representation or warranty is true and correct in all
material respects as of the date of such correction, elimination or cure) within
30 days following the date on which such representation or warranty is found to
be incorrect;

(d) default shall be made by the Borrower in the due observance or performance
of any covenant, condition or agreement of the Borrower contained in Sections
5.01 (with respect to the Borrower’s existence), 5.05(a), 5.08, 5.09, 5.11,
5.12, 5.15 or 5.16; provided, however, that if such default shall relate to
Section 5.08 (solely with respect to the incurrence of Indebtedness other than
an obligation for borrowed money) or Section 5.09 (solely with respect to the
incurrence of any Lien that does not secure an obligation for borrowed money),
no Event of Default shall be deemed to have occurred pursuant to this clause (d)
unless such default shall continue unremedied for a period of 30 days after the
giving of written notice of such default to the Borrower by the Agent or the
Collateral Agent (which notice will be given at the request of any Lender);

(e) default shall be made by the Borrower in the due observance or performance
of any covenant or agreement of the Borrower contained herein (other than those
specified in clause (a), (b) or (d) of this Article) or in any Loan Document and
such default shall continue unremedied for a period of 30 days after the giving
of written notice of such default to the Borrower by the Agent or the Collateral
Agent (which notice will be given at the request of any Lender);

(f) the occurrence of any Bankruptcy Event with respect to the Borrower;

(g) the Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Indebtedness (other than
any Loan) of the Borrower in an aggregate principal amount exceeding
$15,000,000, when and as the same shall become due and payable, or any other
event or condition occurs that results in any Indebtedness (other than any
Loan), or obligations in respect of one or more Swap Agreements, of the Borrower
in an aggregate principal amount exceeding $15,000,000 becoming due prior to its
scheduled maturity (other than by a regularly scheduled payment) or that results
in the holder or holders of any such

 

73



--------------------------------------------------------------------------------

Indebtedness or obligations or any trustee or agent on its or their behalf
causing any such Indebtedness or obligations to become due, or requiring the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; for purposes of this clause (g), the
“principal amount” of the obligations of the Borrower in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower would be required to pay if such Swap
Agreements were terminated at such time;

(h) the Borrower or any member of the Controlled Group of the Borrower shall
fail to pay within five days of the due date an amount or amounts aggregating in
excess of $25,000,000 which it shall have become liable under Title IV of ERISA
to pay to the PBGC or to a Plan, unless such liability is being contested in
good faith and by appropriate proceedings by the Borrower or member of the
Controlled Group of the Borrower; or a notice of intent to terminate a Plan or
Plans to which the Borrower or any member of the Controlled Group of the
Borrower contributes or is required to make contributions having aggregate
unfunded vested liabilities in excess of $25,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or other member of
the Controlled Group of the Borrower, any Plan administrator or any combination
of the foregoing; or the PBGC shall institute proceedings under Title IV of
ERISA to terminate or to cause a trustee to be appointed to administer any
Material Plan; or the Borrower or member of the Controlled Group of the Borrower
shall have been held liable for an amount in excess of $20,000,000 in any action
instituted by a fiduciary of any Material Plan to enforce Section 515 or
4219(c)(5) of ERISA and such decision shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days thereafter;

(i) one or more final and nonappealable judgments for the payment of money
involving uninsured amounts in an aggregate amount in excess of $25,000,000
shall be rendered against the Borrower and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, vacated or bonded, or such a judgment creditor shall legally
take action to attach or levy upon any assets of the Borrower to enforce any
such judgment;

(j) (i) the Borrower shall voluntarily withdraw or attempt to withdraw from the
NBA, whether in accordance with the terms of the NBA Constitution or otherwise,
(ii) the NBA Board of Governors shall vote to terminate the Borrower’s
Membership, in accordance with the NBA Constitution or (iii) the Borrower shall
for any reason cease to own its Membership; provided that this clause (j) shall
not apply to any withdrawal, attempted withdrawal or ceasing to own a Membership
that results from a sale or transfer of such Membership to a successor in
interest or assignee approved in accordance with the NBA Constitution (provided
that (x) such successor in interest or assignee shall have assumed the
obligations and liabilities of the Borrower under the Loan Documents on terms
and conditions reasonably satisfactory to the Agent in its reasonable discretion
and the Agent shall have received an opinion of counsel reasonably acceptable to
the Agent as to due organization, good standing,

 

74



--------------------------------------------------------------------------------

due authorization, enforceability and such other customary matters as the Agent
shall reasonably request (in each case subject to customary assumptions and
qualifications for such opinions), (y) such action would not otherwise
constitute or give rise to a Default or Event of Default hereunder (including as
a result of a Change of Control) or a violation of any provision of the NBA
Constitution or any other Membership Documents and (z) such successor in
interest or assignee shall have satisfied the conditions precedent set forth in
Section 3.01 to the extent that the Agent shall have deemed such conditions
precedent applicable in its reasonable discretion);

(k) the intentional and unjustified failure of the Borrower, not related,
directly or indirectly, to any strike or other labor dispute, to perform under
any Material Visual Media Contract, if such failure is likely to materially
adversely affect the amount of Visual Media Revenues or Distributable Visual
Media Revenues payable under (or in respect of) such Material Visual Media
Contract(s) to the Borrower (as determined by the Agent in its reasonable
discretion);

(l) (i) the Collateral Agent shall, for any reason, fail to have a valid and
perfected first priority security interest (subject to Liens expressly permitted
under Section 5.09) in any material portion of the Collateral provided or
purported to be provided by the Borrower, and such failure shall continue for a
period of 20 days following written notice of such failure to the Borrower from
the Agent or the Collateral Agent (which notice will be given at the request of
any Lender) or (ii) the Borrower or any of its Affiliates shall, for any reason,
challenge the validity or enforceability of the security interest of the
Collateral Agent in such Collateral;

(m) as a result of any breach, amendment or modification of any League Visual
Media Contract or the termination of or failure to renew any League Visual Media
Contract, or as a result of any expansion in the membership of the NBA, there do
not exist League Visual Media Contracts which yield average per Member payments
of at least $36,000,000 of Visual Media Revenues and Distributable Visual Media
Revenues, in the aggregate, in the 2016–2017 Season and each Season thereafter
that begins prior to the Maturity Date;

(n) amendment or modification of the NBA Constitution or any other NBA document
or governing or constitutive document of any NBA Entity, by resolution of the
NBA Board of Governors or otherwise, or amendment or modification of any League
Visual Media Contract, in a manner that (i) discontinues authorization of the
NBA, as agent for and on behalf of all the Members, to negotiate and execute
from time to time contracts with respect to the United States national
television broadcast of regular-season and post-season basketball games of the
NBA or (ii) alters the right of the Borrower to receive an amount equal to at
least 90% of the Visual Media Revenues or Distributable Visual Media Revenues
(in each case under (or in respect of) League Visual Media Contracts) the
Borrower would be entitled to receive if all such Visual Media Revenues and
Distributable Visual Media Revenues were distributed to each Member ratably;

 

75



--------------------------------------------------------------------------------

(o) any of the following shall occur with respect to any Obligor(s) under one or
more League Visual Media Contract(s) (any such League Visual Media Contract, a
“Defaulted League Visual Media Contract”) at such time representing in the
aggregate more than 25% of the total future Visual Media Revenues and
Distributable Visual Media Revenues to be paid under all then existing League
Visual Media Contracts (assuming Distributable Visual Media Revenues are paid
for the remaining term of the applicable NBA Entity Direct Contract(s) on the
same basis as the four quarter period preceding the date of determination):

(i) the entry of a decree or order by a court having competent jurisdiction
adjudging such Obligor(s) as bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of such Obligor(s) under the Bankruptcy Code or any other
applicable law, or appointing a receiver, liquidator, assignee, or sequestrator
(or other similar official) of such Obligor(s) or of any substantial part of its
or their property, or ordering the winding up or liquidation of its or their
affairs, and the continuance of any such decree or order unstayed and in effect
for a period of 60 consecutive days; or

(ii) the institution by such Obligor(s) of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by such Obligor(s) to the institution of
bankruptcy or insolvency proceedings against it or them, or the filing by such
Obligor(s) of a petition or answer or consent seeking reorganization or relief
under the Bankruptcy Code or any other similar applicable law, or the consent by
such Obligor(s) to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee or sequestrator (or other similar
official) of such Obligor(s) or of any substantial part of its or their
property, respectively, or the making by such Obligor(s) of an assignment for
the benefit of creditors, or the admission by such Obligor(s) in writing of its
or their inability to pay its or their debts generally as they become due, or
the taking of any action by such Obligor(s) in furtherance of any such action;

provided that no Event of Default shall be deemed to have occurred pursuant to
this clause (q) if (A) (I) the Defaulted League Visual Media Contract shall be
replaced with a League Visual Media Contract, and each Obligor under such
replacement League Visual Media Contract is required to make payments to the NBA
or another NBA Entity, as agent for the Borrower, or another NBA Entity, in an
aggregate amount that is, with respect to all applicable periods, no less than
80% of the amount that was required to be paid to the NBA or another NBA Entity,
as agent for the Borrower, or to such other NBA Entity, pursuant to the
replacement League Visual Media Contract and (II) (x) each Obligor under such
replacement League Visual Media Contract shall be reasonably acceptable to the
Agent or shall have Investment Grade Ratings, (y) the initial payment under such
replacement League Visual Media Contract shall be made prior to the first
scheduled payment to be made in respect of the Defaulted League Visual Media
Contract following the occurrence of the events described in clause (i) or
(ii) above and (z) the

 

76



--------------------------------------------------------------------------------

terms and conditions of such replacement League Visual Media Contract shall be
reasonably satisfactory to the Agent and the Required Lenders shall have
received an opinion of counsel reasonably acceptable to them to the effect that
all obligations of each Obligor under such replacement League Visual Media
Contract shall be binding on such Obligor, subject to customary qualifications,
and as to such other matters as they shall reasonably request, or (B) each
Obligor under such Defaulted League Visual Media Contract (or such Obligor’s
trustee appointed under the Bankruptcy Code) shall assume such Defaulted League
Visual Media Contract in its entirety and agree to make all payments thereunder
as and when due (without any interruption) and such assumption and agreement is
approved by the bankruptcy court having jurisdiction over the case; provided
that the Required Lenders shall have received an opinion of counsel reasonably
acceptable to them to the effect that all obligations of each Obligor under such
Defaulted League Visual Media Contract shall be binding on such Obligor, subject
to customary qualifications, and as to such other matters as they shall
reasonably request;

(p) the occurrence of any event or circumstance (other than a Business
Interruption) affecting the NBA or the members as a whole which has or is likely
to have a material adverse effect on (i) the amount or time of receipt of Visual
Media Revenues and Distributable Visual Media Revenues payable as a whole to
Members under (or in respect of) League Visual Media Contracts or (ii) the
ability of the Borrower to perform its obligations under the Loan Documents;

(q) a material breach by any recipient of a payment direction letter
contemplated by Section 5.22 and such breach shall remain in effect for a period
of 30 consecutive days following written notice to the Borrower from the Agent;
or

(r) a Change of Control shall occur.

SECTION 6.02. Termination; Acceleration. Upon the occurrence of an Event of
Default, then, and in every such event (other than an event described in
Section 6.01(f)), and at any time thereafter during the continuance of such
event, the Agent shall, by notice to the Borrower, if directed by the Required
Lenders, declare the unpaid principal and interest of the Loans to be forthwith
due and payable, whereupon the principal of such Loans, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder, shall become forthwith due and payable and all
Commitments shall automatically terminate, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any Loan Document (other than the NBA
Consent Letter and the Security Agreement) to the contrary notwithstanding; and,
in any event described in Section 6.01(f) above, the principal of the Loans,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder, shall automatically become due
and payable and all Commitments shall automatically terminate, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any of
the Loan Documents (other than the NBA Consent Letter and the Security
Agreement) to the contrary notwithstanding.

 

77



--------------------------------------------------------------------------------

ARTICLE VII

The Agent

Each of the Lenders hereby irrevocably appoints the entity named as Agent in the
heading of this Agreement and its successors to serve as administrative agent
and collateral agent under the Loan Documents, and authorizes the Agent to take
such actions and to exercise such powers as are delegated to the Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent, and such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof (including
Parent) as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan Documents), provided that the Agent
shall not be required to take any action that, in its opinion, could expose the
Agent to liability or be contrary to any Loan Document or applicable law, and
(c) except as expressly set forth in the Loan Documents, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any other Affiliate
of the Borrower that is communicated to or obtained by the Person serving as
Agent or any of its Affiliates in any capacity. The Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan Documents) or in the absence of its
own gross negligence or willful misconduct. The Agent shall be deemed not to
have knowledge of any Default unless and until written notice describing such
Default is given to the Agent by the Borrower or a Lender, and the

 

78



--------------------------------------------------------------------------------

Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Agent. Notwithstanding anything herein to the contrary, the Agent shall not be
liable for, or be responsible for any loss, cost or expense suffered by the
Borrower or any Lender as a result of, any such determination of the Exposure or
the component amounts thereof.

The Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also shall be entitled to rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and may act upon any such statement prior to
receipt of written confirmation thereof. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender sufficiently in advance to the making of such
Loan. The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any of and all their duties and exercise their rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent. The Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence or willful misconduct in the selection of, delegation to or
supervision of such sub-agents.

Subject to the terms of this paragraph, the Agent may resign at any time from
its capacity as such. In connection with such resignation, the Agent shall give
notice of its intent to resign to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the

 

79



--------------------------------------------------------------------------------

Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its intent to resign, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance by a successor of the appointment as Agent hereunder, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents. The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor Agent shall
have been so appointed and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its intent to resign, the retiring
Agent may give notice of the effectiveness of its resignation to the Lenders and
the Borrower, whereupon, on the date of effectiveness of such resignation stated
in such notice, (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Agent under any
Security Document for the benefit of the Secured Parties, the retiring Agent
shall continue to be vested with such security interest as collateral agent for
the benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Agent, shall continue to hold such Collateral, in each case
until such time as a successor Agent is appointed and accepts such appointment
in accordance with this paragraph (it being understood and agreed that the
retiring Agent shall have no duty or obligation to take any further action under
any Security Document, including any action required to maintain the perfection
of any such security interest), and (b) the Required Lenders shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, provided that (i) all payments required to be made hereunder or
under any other Loan Document to the Agent for the account of any Person other
than the Agent shall be made directly to such Person and (ii) all notices and
other communications required or contemplated to be given or made to the Agent
shall also directly be given or made to each Lender. Following the effectiveness
of the Agent’s resignation from its capacity as such, the provisions of this
Article and Section 8.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent and in respect of the matters
referred to in the proviso under clause (a) above.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent, the Arranger or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

80



--------------------------------------------------------------------------------

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Agent or the Lenders on
the Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 8.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Agent on behalf of the
Secured Parties in accordance with the terms thereof. In the event of a
foreclosure by the Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and the Agent, as agent for and representative of the Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing) shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Agent on behalf of the Secured
Parties at such sale or other disposition.

In case of the pendency of any proceeding with respect to the Borrower under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim under Sections 2.09, 2.10, 2.12, 2.13, 2.14 and 8.03) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Agent and, in
the event that the Agent shall consent to the making of such payments directly
to the Lenders or the other Secured Parties, to pay to the Agent any amount due
to it, in its capacity as the Agent, under the Loan Documents (including under
Section 8.03).

 

81



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, neither the Arranger nor any
Person named on the cover page of this Agreement as a Co-Syndication Agent or a
Co-Documentation Agent shall have any duties or obligations under this Agreement
or any other Loan Document (except in its capacity as a Lender), but all such
Persons shall have the benefit of the indemnities provided for hereunder.

The provisions of this Article are solely for the benefit of the Agent and the
Lenders, and, except solely to the extent of the Borrower’s rights to consent
pursuant to and subject to the conditions set forth in this Article, the
Borrower shall not have any rights as a third party beneficiary of any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral, to have agreed to the
provisions of this Article.

Each Lender and each of the other Secured Parties irrevocably authorizes the
Agent and the Collateral Agent to, and the Agent and the Collateral Agent each
hereby agrees with the Borrower to release any Lien on any Collateral and any
other property granted to or held by the Agent or the Collateral Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations),
(ii) that is the subject of a disposition or other transfer permitted under and
accomplished in accordance with the terms of the Loan Documents, or (iii) if
approved, authorized or ratified in writing in accordance with
Section 8.02(b). Upon request by the Borrower or the Agent at any time, the
Required Lenders will confirm in writing the Agent’s authority to release its
interest in particular types or items of property pursuant to this Article 7. In
each case as specified in this Article 7, the Agent will, at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents in accordance with the terms of the Loan Documents and this Article 7.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

(i) if to the Borrower, to it at New York Knicks, LLC, c/o The Madison Square
Garden Company, Two Pennsylvania Plaza, New York, NY 10021, Attention of
<General Counsel> <Treasurer> (E-mail: [●]; Facsimile No. [●]);

 

82



--------------------------------------------------------------------------------

(ii) if to the Agent or the Collateral Agent to JPMorgan Chase Bank, N.A., Ops
2, Floor 3, 500 Stanton Christiana Rd., Newark, DE 19713, Attention of Eugene
Tull (E-mail: 12012443629@tls.ldsprod.com; Facsimile No. (302) 634-5881), with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New
York 10017, Attention of Thomas J. Cox (E-mail: Thomas.J.Cox@jpmorgan.com;
Facsimile No. (646) 534-0696); and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications to the
extent provided in paragraph (b) of this Section shall be effective as provided
in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices under Article II to any Lender if such
Lender has notified the Agent that it is incapable of receiving notices under
such Article by electronic communication. Any notices or other communications to
the Agent or the Borrower may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) The Borrower agrees that the Agent may, but shall not be obligated to, make
any Communication by posting such Communication on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar secure electronic transmission
system (the “Platform”) reasonably approved by the Borrower. The Platform is
provided “as is” and “as available”. Neither the Agent nor any of its Related
Parties warrants, or shall be deemed to warrant, the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Agent or any of its
Related Parties in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties have any liability to the
Borrower, any Lender or any other Person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Agent’s transmission

 

83



--------------------------------------------------------------------------------

of communications through the Platform except to the extent such damages are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of the Agent or any of its Related Parties.

SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Without limiting the generality of the
foregoing, neither the execution and delivery of this Agreement nor the making
of a Loan shall be construed as a waiver of any Default, regardless of whether
the Agent or any Lender may have had notice or knowledge of such Default at the
time.

(b) Except as provided in Sections 2.18 and 8.02(c), none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower, the Agent and the Required
Lenders and, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Agent and the Person or Persons that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrower and the Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, (A) such amendment does not adversely affect the rights of any Lender or
(B) the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment and (ii) no
such agreement shall (A) waive any condition set forth in Section 3.02 without
the written consent of the Required Lenders (it being understood and agreed that
any amendment or waiver of, or any consent with respect to, any provision of
this Agreement (other than any waiver expressly relating to Section 3.02) or any
other Loan Document, including any amendment of any affirmative or negative
covenant set forth herein or in any other Loan Document or any waiver of a
Default or an Event of Default, shall not be deemed to be a waiver of any
condition set forth in Section 3.02), (B) increase the Commitment of any Lender
without the written consent of such Lender, (C) reduce the principal amount of
any Loan or reduce the rate of interest thereon or reduce any Fees payable
hereunder, without the written consent of each Lender affected thereby,
(D) postpone the scheduled maturity date of any Loan, or any date for the
payment of any interest or

 

84



--------------------------------------------------------------------------------

Fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (E) change Section 2.15(b)
or 2.15(c) in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender, (F) change any of
the provisions of this Section or the percentage set forth in the definition of
the terms “Required Lenders” or “Supermajority Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (G) release
all or any part of any rights to Visual Media Revenues or Distributable Visual
Media Revenues or all or substantially all of the other Collateral from the
Liens of the Security Agreement without the written consent of each Lender
(except as expressly provided in the applicable Security Document (including any
such release by the Agent in connection with any sale or other disposition of
the Collateral upon the exercise of remedies under the Security Agreement), it
being understood that an amendment or other modification of the type of
obligations secured by the Security Agreement shall not be deemed to be a
release of Collateral from the Liens of the Security Agreement), (H) amend the
definition of “NBA Debt Limit” or “Revenue Test Limit” without the written
consent of each Lender, (I) amend, modify, extend or otherwise affect the rights
or obligations of the Agent without the prior written consent of the Agent, or
(J) change or eliminate the requirement to establish or maintain the Debt
Service Account or the manner in which the Debt Service Reserve Amount or Labor
Contingency Interest Reserve Amount are calculated, without the written consent
of the Supermajority Lenders. Notwithstanding the foregoing, (i) no consent with
respect to any amendment, waiver or other modification of this Agreement or any
other Loan Document shall be required of (x) any Defaulting Lender, except with
respect to any amendment, waiver or other modification referred to in clause
(B), (C) or (D) of clause (ii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be affected by such amendment,
waiver or other modification or (y) in the case of any amendment, waiver or
other modification referred to in clause (ii) of the first proviso of this
paragraph, any Lender that receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification; (ii) the
Collateral Agent may consent on behalf of the Lenders to any modification,
amendment or waiver under or to the Security Agreement or the NBA Consent
Letter; provided that such amendment, modification or waiver does not materially
and adversely affect the Collateral Agent’s Lien on and interest in the
Borrower’s Membership; and (iii) no amendment, modification or waiver shall be
effective without the prior written consent of the NBA if such amendment,
modification or waiver expressly requires the prior written consent of the NBA
pursuant to the terms of the NBA Consent Letter.

(c) The Agent may, but shall have no obligation to, with the concurrence of any
Lender, execute amendments, waivers or other modifications on

 

85



--------------------------------------------------------------------------------

behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 8.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Agent, the Collateral
Agent and the Arranger and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for any of the foregoing, in connection
with the structuring, arrangement and syndication of the credit facility
provided for herein, including the preparation, execution and delivery of the
Agent Fee Letter, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Agent, the Arranger or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) The Borrower shall indemnify the Agent (and any sub-agent thereof), the
Arranger, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the structuring,
arrangement and the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of the Agent Fee Letter,
this Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to the Agent Fee
Letter, this Agreement or the other Loan Documents of their obligations
thereunder or the consummation of the transactions contemplated thereby,
(ii) any Loan or the use of the proceeds therefrom or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
initiated against or by any party to the Agent Fee Letter, this Agreement or any
other Loan Document, any Affiliate of any of the foregoing or any third party
(and regardless of whether any Indemnitee is a party thereto); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties. This paragraph shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

86



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by it under paragraph (a) or (b) of this Section to the
Agent (or any sub-agent thereof) or any Related Party of the Agent (and without
limiting its obligation to do so), each Lender severally agrees to pay to the
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Agent (or such sub-agent) in its capacity as such, or against any
Related Party of the Agent acting for the Agent (or any such sub-agent) in
connection with such capacity. For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Exposures and unused Commitments, in each case, at the time (or most recently
outstanding and in effect).

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, or permit any of its Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof, except
to the extent such damages under clause (i) or (ii) are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of any Indemnitee.

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.

SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
(other than an assignment or transfer by the Borrower to a successor in interest
or assignee of the Membership that has been approved in accordance with the NBA
Constitution, provided that (x) such successor in interest or assignee shall
have assumed the obligations and liabilities of the Borrower under the Loan
Documents on terms and conditions reasonably satisfactory to the Agent in its
reasonable discretion, (y) such action would not otherwise constitute or give
rise to a Default or Event of Default hereunder, including a Change of Control,
or a violation of any provision of the NBA Constitution or any other Membership
Documents and (z) such successor in interest or assignee shall have satisfied
the conditions precedent set forth in Section 3.01) without the prior written
consent of the Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 

87



--------------------------------------------------------------------------------

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, the NBA, the Collateral Agent, the Lenders,
Participants (only to the extent provided in paragraph (c) of this Section), the
Arranger and, to the extent expressly contemplated hereby, the sub-agents of the
Agent and the Related Parties of any of the Agent, the Arranger and any Lender)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i)Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default has occurred and is continuing, for any other
assignment; and

(B) the Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Agent otherwise consents; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Platform), together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

 

88



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 8.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Section
8.04(c).

(iv) The Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and records of the names and addresses of the
Lenders, and the Commitment of, and principal amount (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower
and, as to entries pertaining to it, any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(v) Upon receipt by the Agent of an Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder) and the processing and recordation fee referred to in this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that the Agent shall not
be required to accept such Assignment and Assumption or so record the

 

89



--------------------------------------------------------------------------------

information contained therein if the Agent reasonably believes that such
Assignment and Assumption lacks any written consent required by this Section or
is otherwise not in proper form, it being acknowledged that the Agent shall have
no duty or obligation (and shall incur no liability) with respect to obtaining
(or confirming the receipt) of any such written consent or with respect to the
form of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Agent (such determination to be
made in the sole discretion of the Agent, which determination may be conditioned
on the consent of the assigning Lender and the assignee), shall be effective
notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Agent that all written consents required by this Section with respect thereto
(other than the consent of the Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the Agent that
such assignee is an Eligible Assignee.

(c) (i) Any Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more Eligible Assignees (“Participants”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and Loans); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 8.02(b) that affects such Participant or requires the approval of all
the Lenders. Parent and the Borrower agree that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.14 (subject to the
requirements and limitations therein, including the requirements under Section
2.14(f) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (x) agrees to be
subject to the provisions of Sections 2.15 and 2.16 as if it were an assignee
under paragraph (b) of this Section and (y) shall not be entitled to

 

90



--------------------------------------------------------------------------------

receive any greater payment under Section 2.12 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.16(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15(c) as though it were
a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments or other obligations under this Agreement or any other Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining
any Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent, the
Arranger, any Lender or any Affiliate of any of the foregoing may have had
notice or knowledge of any Default or incorrect representation

 

91



--------------------------------------------------------------------------------

or warranty at the time any Loan Document is executed and delivered or any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14, 2.15(e), 8.03, 8.12 and 8.14 and Article VII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 8.06. Counterparts; Integration; Effectiveness; Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent or the Arranger constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 3.01, this
Agreement shall become effective when it shall have been executed by the Agent
and the Agent shall have received counterparts hereof that, when taken together,
bear the signatures of all the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Agent to accept electronic signatures in any form or format without
its prior written consent.

SECTION 8.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

92



--------------------------------------------------------------------------------

SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Affiliate of any Lender, is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) or other amounts at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, or by such an Affiliate, to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations of the Borrower are not yet due or are owed to a branch, office
or Affiliate of such Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and each Affiliate of any Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
Affiliate may have. Each Lender agrees to notify the Borrower and the Agent
promptly after any such setoff and application; provided that the failure to
give notice shall not affect the validity of such setoff and application.

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims arising out
of or relating to this Agreement or any other Loan Document brought by it shall
be brought, and shall be heard and determined, exclusively in such New York
State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any of its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

93



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.12. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
Governmental Authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Borrower or any Subsidiary of the
Borrower and its obligations, (g) with the written consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the Agent, any
Lender or any Affiliate of any of the foregoing on a nonconfidential basis from
a source other than the Borrower. For

 

94



--------------------------------------------------------------------------------

purposes of this Section, “Information” means all information received from or
on behalf of the Borrower relating to any NBA Entity, the Borrower or any
Subsidiary of the Borrower or their respective businesses, other than (i) any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and (ii) information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending
industry. Each of the Agent, the Collateral Agent and each Lender acknowledges
and agrees that (A) (1) the Information may include material non-public
information concerning the Borrower and the NBA Entities, (2) it has developed
compliance procedures regarding the use of material non-public information and
(3) it will handle such material non-public information in accordance with
applicable law, including United States Federal and state securities laws,
(B) whenever any copy of any Local Visual Media Contract or League Visual Media
Contract (or any document or instrument supplementing, extending, modifying,
amending or restating any Local Visual Media Contract or League Visual Media
Contract) is required under this Agreement or any other Loan Document to be
furnished to the Agent or made available for review by counsel to the Agent, the
Agent will not be required to make such copy available to any Lender, but the
Agent or its counsel may, upon request, in the case of any League Visual Media
Contract, deliver a written summary of such League Visual Media Contract,
document or instrument, in form and substance reasonably acceptable to the
Borrower and the NBA, to any Lender, or, in the case of any Local Visual Media
Contract, provide an oral summary to any Lender, and (C) whenever any copy of
any League Visual Media Contract (or any document or instrument supplementing,
extending, modifying, amending or restating any League Visual Media Contract) is
required under this Agreement or any other Loan Document to be furnished to
counsel for the Agent, such counsel will not be required to make such copy
available to the Agent, the Collateral Agent or any Lender, but such counsel
may, upon request, deliver a written summary of such League Visual Media
Contract, document or instrument, in form and substance reasonably acceptable to
the Borrower, to the Agent, the Collateral Agent or any Lender. It is agreed
that, notwithstanding the restrictions of any prior confidentiality agreement
binding on the Arranger or the Agent, such parties may disclose Information as
provided in this Section 8.12.

SECTION 8.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all Fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

SECTION 8.14. No Obligation of NBA or Members of the NBA with Respect to the
Credit Facility Provided Hereunder; Obligations of the Borrower Non-Recourse to
Owners. (a) Nothing contained in this Agreement or in any of the other Loan
Documents shall be deemed to create any payment, performance or other obligation
on the part of the NBA, its Affiliates or the Members, as such, with respect to

 

95



--------------------------------------------------------------------------------

the credit facility provided hereunder or any of the transactions contemplated
hereby, except to the extent expressly provided in each NBA Consent Letter
executed by the NBA; provided, however, that this paragraph (a) shall not limit,
restrict, impair or otherwise affect any of the obligations of the Borrower
under the credit facility provided hereunder .

(b) Notwithstanding anything in this Agreement or any of the other Loan
Documents to the contrary, except as specifically set forth in any Loan Document
pursuant to which a Person explicitly assumes liability, as a co-obligor or
otherwise, (i) neither the owners (whether general or limited partners, members,
shareholders or otherwise and including Parent), nor any officer, director,
manager, employee, agent, representative, governor or legal counsel of the
Borrower shall have (A) any liability under any of the Loan Documents or (B) any
liability for the payment of any amounts under any of the Loan Documents and
(ii) the Agent shall not bring or maintain any suit, action or other proceeding
to collect any amounts due or to become due under any of the Loan Documents
against any such owner, officer, director, manager, employee, agent,
representative, governor or legal counsel or the assets of any of them;
provided, however, that nothing contained in this paragraph (b) shall limit,
restrict, impair or otherwise affect the ability of the Agent, the Collateral
Agent or any Lender to exercise any of its rights or remedies under any of the
Loan Documents against the assets of the Borrower and to seek a deficiency
judgment with respect to amounts due or to become due under any of the Loan
Documents.

SECTION 8.15. No Obligation of NBA to Approve Membership Sales. Nothing
contained in this Agreement shall be deemed to create any obligation on the part
of the NBA, the Members or any of their respective Affiliates formally to
approve or disapprove, within any time parameters related to the transactions
contemplated by this Agreement, any proposed grant of a new Membership, in
connection with an Expansion or otherwise, or any proposed sale or other
transfer of a Membership Majority Interest.

SECTION 8.16. NBA Consent Letter Controls. Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, it is
acknowledged and agreed that (a) each of the provisions of this Agreement and
the other Loan Documents shall be subject to the terms of the NBA Consent Letter
and (b) in the event of any conflict between the terms of the NBA Consent
Letter, on the one hand, and the terms of this Agreement or of any other Loan
Document, on the other hand, the terms of the NBA Consent Letter will
control. Without limiting the generality of the preceding sentence, neither the
Agent nor any Lender (whether acting through the Agent or otherwise) shall
exercise, enforce or attempt to exercise or enforce any of its rights or
remedies under this Agreement or any of the other Loan Documents except in
accordance with and subject to the NBA Consent Letter. Each Lender hereby
irrevocably appoints, and each assignee of any Lender by executing and
delivering to the Agent an Assignment and Assumption pursuant to
Section 8.04(b)(ii)(C) shall be deemed to have irrevocably appointed, the Agent
to execute, deliver and perform on its behalf the NBA Consent Letter and all
amendments, modifications, extensions, waivers and other acts in connection with
the NBA Consent Letter (subject, in connection with amendments, modifications,
extensions, waivers and other acts to consents of some or all of the

 

96



--------------------------------------------------------------------------------

Lenders in accordance with the terms of the Loan Documents), and all third
parties shall be entitled to rely on the Agent’s taking of any such actions or
execution of such document as conclusive evidence of its authority to do so on
behalf of the Lenders. Each Lender hereby acknowledges it has been furnished a
copy of the NBA Consent Letter and hereby agrees to be bound by the NBA Consent
Letter and agrees to the terms thereof.

SECTION 8.17. USA PATRIOT Act Notice. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with such
Act. The Borrower shall provide such information and take such actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
the Lenders in maintaining compliance with the PATRIOT Act.

SECTION 8.18. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries of the Borrower and their Affiliates, on the one
hand, and the Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Agent, the Lenders or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Agent, the Arranger, the Lenders and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and none of the Agent, the Arranger, the
Lenders or their Affiliates has any obligation to disclose any of such interests
to the Borrower or any of its Affiliates.

SECTION 8.19. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrower and the Agent that (i) it
has developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal and state securities laws.

(b) The Borrower and each Lender acknowledges that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Agent through the Platform, (i) the Agent shall post any
information that the Borrower has indicated as containing MNPI solely on that
portion of the Platform designated for Private Side Lender Representatives and
(ii) if the Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the Agent
reserves the right to post such

 

97



--------------------------------------------------------------------------------

information solely on that portion of the Platform designated for Private Side
Lender Representatives. The Borrower agrees to clearly designate all information
provided to the Agent by or on behalf of Parent or the Borrower that is suitable
to be made available to Public Side Lender Representatives, and the Agent shall
be entitled to rely on any such designation by the Borrower without liability or
responsibility for the independent verification thereof.

SECTION 8.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties
hereto, each such party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page left intentionally blank]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

NEW YORK KNICKS, LLC,  

by

      /s/ Robert J. Lynn  

Name: Robert J. Lynn

 

Title: Senior Vice President, Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Agent,

 

by

      /s/ Philip Mousin  

Name: Philip Mousin

 

Title: Executive Director



--------------------------------------------------------------------------------

Name of Institution:   U.S. BANK NATIONAL ASSOCIATION  

by

      /s/ Bradley A. Hamilton  

Name: Bradley A. Hamilton

 

Title: Vice President



--------------------------------------------------------------------------------

Name of Institution:   THE BANK OF NOVA SCOTIA  

by

      /s/ Laura Gimena  

Name: Laura Gimena

 

Title: Director



--------------------------------------------------------------------------------

Name of Institution:   FIFTH THIRD BANK, an Ohio Banking Corporation  

by

      /s/ Christopher J. Heitker  

Name: Christopher J. Heitker

 

Title: Vice President



--------------------------------------------------------------------------------

Name of Institution:   SUNTRUST BANK  

by

      /s/ Michael Vegh  

Name: Michael Vegh

 

Title: Director



--------------------------------------------------------------------------------

Name of Institution:   WELLS FARGO BANK, N.A.  

by

      /s/ Donald Schwartz  

Name: Donald Schwartz

 

Title: Senior Vice President



--------------------------------------------------------------------------------

Name of Institution:   TD BANK, N.A.  

by

  /s/ Shivani Agarwal  

Name: Shivani Agarwal

 

Title: Senior Vice President



--------------------------------------------------------------------------------

Name of Institution:   BANK OF AMERICA, N.A.  

by

      /s/ Bryan Buter  

Name: Bryan Buter

 

Title: Vice President